Exhibit 10.7

 

 

Execution Version

 

 

MASTER REPURCHASE AGREEMENT

 

Dated as of June 30, 2016

 

SUTHERLAND ASSET I, LLC,

 

as Parent Seller

 

SUTHERLAND 2016‑1 JPM GRANTOR TRUST,

 

as Trust Seller, and together with Parent Seller, each a “Seller” and,
collectively, the
“Sellers”

 

SUTHERLAND ASSET MANAGEMENT CORPORATION,

 

as Guarantor

 

and

 

JPMORGAN CHASE BANK, N.A., as Buyer

 

 

 





--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

Section 1.

    

Definitions and Accounting Matters

    


2 

1.1

 

Certain Defined Terms

 


2 

1.2

 

Accounting Terms and Determinations

 


16 

Section 2.

 

Initiation; Repurchase

 


17 

2.1

 

Initiation

 


17 

2.2

 

No Commitment

 


17 

2.3

 

Procedure for Transactions

 


17 

2.4

 

Margin Amount Maintenance; Mandatory Repurchases

 


18 

2.5

 

Establishment of Collection Account and Waterfall

 


19 

2.6

 

Repurchase Price; Price Differential

 


20 

2.7

 

Optional Repurchases

 


20 

2.8

 

Limitation on Types of Transactions; Illegality

 


20 

2.9

 

Requirements of Law

 


21 

2.10

 

Taxes

 


22 

Section 3.

 

Payments; Computations; Etc

 


25 

3.1

 

Payments

 


25 

3.2

 

Computations

 


25 

Section 4.

 

Conveyance; Security Interest

 


25 

4.1

 

Conveyance; Security Interest

 


25 

4.2

 

Further Documentation

 


26 

4.3

 

Changes in Locations, Name, etc

 


27 

4.4

 

Buyer’s Appointment as Attorney-in-Fact

 


27 

4.5

 

Performance by Buyer of Seller’s Obligations

 


28 

4.6

 

Proceeds

 


28 

4.7

 

Reserved

 


29 

4.8

 

Limitation on Duties Regarding Presentation of Repurchase Assets

 


29 

4.9

 

Powers Coupled with an Interest

 


29 

4.10

 

Release of Security Interest

 


29 

Section 5.

 

Conditions Precedent

 


30 

5.1

 

Repurchase Agreement; Initial Transaction

 


30 

5.2

 

Initial and Subsequent Transactions

 


31 

Section 6.

 

Representations and Warranties

 


32 

6.1

 

Asset Schedule

 


32 

6.2

 

Solvency

 


32 

6.3

 

No Broker

 


33 

6.4

 

Ability to Perform

 


33 

6.5

 

Existence

 


33 

6.6

 

Financial Statements

 


33 

 







--------------------------------------------------------------------------------

 

 

 

6.7

 

No Breach

 


34 

6.8

 

Action

 


34 

6.9

 

Approvals

 


34 

6.10

 

Enforceability

 


34 

6.11

 

Indebtedness

 


34 

6.12

 

Material Adverse Effect

 


34 

6.13

 

No Default

 


34 

6.14

 

Real Estate Investment Trust

 


34 

6.15

 

Adverse Selection

 


35 

6.16

 

Litigation

 


35 

6.17

 

Margin Regulations

 


35 

6.18

 

Taxes

 


35 

6.19

 

Investment Company Act

 


35 

6.20

 

Chief Executive Office/Jurisdiction of Organization

 


35 

6.21

 

Location of Books and Records

 


35 

6.22

 

True and Complete Disclosure

 


35 

6.23

 

ERISA

 


36 

6.24

 

Reserved

 


37 

6.25

 

No Reliance

 


37 

6.26

 

Plan Assets

 


37 

6.27

 

Anti-Money Laundering Laws

 


37 

6.28

 

No Prohibited Persons

 


37 

6.29

 

Repurchase Assets

 


37 

6.30

 

Compliance with Representations and Warranties

 


38 

Section 7.

 

Covenants of the Sellers

 


38 

7.1

 

Preservation of Existence; Compliance with Law

 


38 

7.2

 

Taxes

 


39 

7.3

 

Notice of Proceedings or Adverse Change

 


39 

7.4

 

Financial Reporting

 


40 

7.5

 

Visitation and Inspection Rights

 


40 

7.6

 

Reimbursement of Expenses

 


41 

7.7

 

Further Assurances

 


41 

7.8

 

True and Correct Information

 


41 

7.9

 

ERISA Events

 


41 

7.10

 

No Adverse Selection

 


42 

7.11

 

Insurance

 


42 

7.12

 

Books and Records

 


42 

7.13

 

Illegal Activities

 


42 

7.14

 

Material Change in Business

 


42 

7.15

 

Limitation on Dividends and Distributions

 


42 

7.16

 

Disposition of Assets; Liens

 


43 

7.17

 

Transactions with Affiliates

 


43 

7.18

 

ERISA Matters

 


43 

7.19

 

Consolidations, Mergers and Sales of Assets

 


43 

7.20

 

REIT Status

 


43 





ii

--------------------------------------------------------------------------------

 

 

 

7.21

    

Asset Tape

    


44 

7.22

 

Financial Covenants

 


44 

7.23

 

No Amendment or Waiver

 


44 

7.24

 

Reserved

 


44 

7.25

 

Restrictions on Sale or Other Disposition of Purchased Assets

 


44 

Section 8.

 

Events of Default

 


44 

8.1

 

Payment Default

 


44 

8.2

 

Representation and Warranty Breach

 


44 

8.3

 

Immediate Covenant Defaults

 


45 

8.4

 

Additional Covenant Defaults

 


45 

8.5

 

Judgments

 


45 

8.6

 

Cross-Default

 


45 

8.7

 

Insolvency Event

 


45 

8.8

 

Enforceability

 


45 

8.9

 

Liens

 


46 

8.10

 

Material Adverse Effect

 


46 

8.11

 

Change in Control

 


46 

8.12

 

Going Concern

 


46 

8.13

 

Inability to Perform

 


46 

8.14

 

Reserved

 


46 

8.15

 

Replacement of Servicers

 


46 

8.16

 

Investment Manager

 


46 

8.17

 

REIT Qualification

 


46 

Section 9.

 

Remedies Upon Default

 


47 

Section 10.

 

No Duty of Buyer

 


49 

Section 11.

 

Indemnification And Expenses

 


49 

11.1

 

Indemnification

 


49 

11.2

 

Expenses

 


50 

11.3

 

Full Recourse

 


50 

Section 12.

 

Servicing

 


50 

12.1

 

Servicing of SBC Loans

 


50 

12.2

 

Assignee

 


50 

12.3

 

Servicing Agreement

 


51 

12.4

 

Event of Default

 


51 

Section 13.

 

Recording Of Communications

 


51 

Section 14.

 

Due Diligence

 


51 

Section 15.

 

Assignability; Amendment

 


52 

15.1

 

Assignment and Acceptance

 


52 

 





iii

--------------------------------------------------------------------------------

 

 

 

15.2

 

Participations

    


52 

15.3

 

Disclosures

 


53 

15.4

 

Amendment to Repurchase Agreement

 


53 

Section 16.

 

Transfer and Maintenance of Register

 


53 

16.1

 

Rights and Obligations

 


53 

16.2

 

Register

 


53 

Section 17.

 

Suspension of Payments

 


53 

17.1

 

Set-Off Rights

 


54 

17.2

 

Suspension of Payments

 


54 

Section 18.

 

Terminability

 


54 

Section 19.

 

Notices And Other Communications

 


54 

Section 20.

 

Entire Agreement; Severability; Single Agreement

 


54 

20.1

 

Entire Agreement

 


55 

20.2

 

Single Agreement

 


55 

Section 21.

 

Governing Law; Submission to Jurisdictions; Waivers

 


55 

21.1

 

GOVERNING LAW

 


55 

21.2

 

SUBMISSION TO JURISDICTION; WAIVERS

 


55 

Section 22.

 

No Waivers, etc

 


56 

Section 23.

 

Confidentiality

 


56 

23.1

 

Confidential Terms

 


56 

23.2

 

Confidential Information

 


57 

Section 24.

 

Conflicts

 


57 

Section 25.

 

Intent

 


57 

Section 26.

 

Miscellaneous

 


58 

26.1

 

Counterparts

 


59 

26.2

 

Captions

 


59 

26.3

 

Acknowledgment

 


59 

26.4

 

Documents Mutually Drafted

 


59 

Section 27.

 

Joint and Several

 


59 

 





iv

--------------------------------------------------------------------------------

 

 

 

SCHEDULES

 

    

 

SCHEDULE 1

Representations and Warranties re: SBC Loans

 

 

SCHEDULE 2

Filing Jurisdictions and Offices

 

 

SCHEDULE 3

Reserved

 

 

SCHEDULE 4

List of Competitors

 

 

SCHEDULE 5

Asset Schedule Fields

 

 

EXHIBITS

 

 

 

EXHIBIT A

Form of Power of Attorney

 

 

EXHIBIT B

Form of Transaction Request

 

 

EXHIBIT C

Form of Remittance Report

 

 

EXHIBIT D

Form of Section 7 Certificate

 

 

EXHIBIT E

Asset File

 

 

EXHIBIT F

Form of Servicer Notice

 

 

EXHIBIT G

Form Excess Margin Notice

 

 

 

 

 



v

--------------------------------------------------------------------------------

 

 

MASTER REPURCHASE AGREEMENT

 

MASTER REPURCHASE AGREEMENT, dated as of June 30, 2016, among SUTHERLAND ASSET
I, LLC, a Delaware limited liability company (“Parent Seller”), SUTHERLAND
2016‑1 JPM GRANTOR TRUST, a Delaware statutory trust (“Trust Seller” and
together with Parent Seller, each a “Seller” and, collectively, the “Sellers”),
SUTHERLAND ASSET MANAGEMENT CORPORATION, a Maryland corporation (the
“Guarantor”) and JPMORGAN CHASE BANK, N.A. (the “Buyer”).

 

RECITALS

 

WHEREAS, Parent Seller, ReadyCap Lending, LLC, a Delaware limited liability
company (“ReadyCap”), Guarantor and Buyer are parties to that certain Master
Loan and Security Agreement, dated as of June 27, 2014, as amended by Amendment
No. 1 to Master Loan and Security Agreement, Amendment No. 2 to Master Loan and
Security Agreement, Amendment No. 3 to Master Loan and Security Agreement,
Amendment No. 4 to Master Loan and Security Agreement, Amendment No. 5 to Master
Loan and Security Agreement, Amendment No. 6 to Master Loan and Security
Agreement, Amendment No. 7 to Master Loan and Security Agreement, Amendment
No. 8 to Master Loan and Security Agreement, Amendment No. 9 to Master Loan and
Security Agreement and Amendment No. 10 to Master Loan and Security Agreement
(the “Existing Loan Agreement”).

 

WHEREAS, Parent Seller was removed as a borrower from the Existing Loan
Agreement in consideration of entering into this Repurchase Agreement;

 

WHEREAS, Sellers and Buyer desire to restructure the transactions (as between
Parent Seller and Buyer) documented under the Existing Loan Agreement as
repurchase transactions;

 

WHEREAS, from time to time the parties hereto may enter into transactions in
which Sellers transfer to Buyer Purchased Assets against the transfer of funds
by Buyer, with a simultaneous agreement by Buyer to transfer to Sellers such
Purchased Assets at a date certain not later than the Termination Date. Each
such transaction shall be referred to herein as a “Transaction” and shall be
governed by this Repurchase Agreement, unless otherwise agreed in writing;

 

WHEREAS, on the initial Purchase Date, Sellers will sell certain Purchased
Assets to Buyer in connection with the initial Transaction;

 

WHEREAS, as a condition to entering into Transactions with Sellers, Buyer has
required Guarantor to guaranty the obligations hereunder;

 

NOW, THEREFORE, in consideration of the mutual provision and agreements made
herein, the parties, intending to be legally bound, hereby agree as follows:

 





 

--------------------------------------------------------------------------------

 

 

Section 1.        Definitions and Accounting Matters.

 

1.1        Certain Defined Terms. As used herein, the following terms have the
following meanings (all terms defined in this Section 1.01 or in other
provisions of this Repurchase Agreement in the singular to have the same
meanings when used in the plural and vice versa):

 

“1934 Act” shall mean the Securities Exchange Act of 1934, as amended from time
to time.

 

“2016 Guarantor Merger” shall mean the merger of Guarantor pursuant to the terms
and conditions of the 2016 Guarantor Agreement and Plan of Merger.

 

“2016 Guarantor Agreement and Plan of Merger” shall mean that certain Agreement
and Plan of Merger dated as of April 6, 2016, by and among ZAIS Financial Corp.,
ZAIS Financial Partners, L.P., ZAIS Merger Sub, LLC, Guarantor and Sutherland
Partners, L.P., as in effect on the Effective Date.

 

“Acquisition Cost” shall mean the cost to the Sellers to acquire an Asset.

 

“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code.

 

“Aggregate Asset Value” shall mean, at any time, the aggregate of the individual
Asset Values of all Eligible Assets.

 

“Aggregate Purchase Price” shall mean, at any time, the aggregate of the
individual Purchase Prices of all Purchased Assets.

 

“Aggregate Repurchase Price” shall mean, at any time, the aggregate of the
individual Repurchase Prices of all Purchased Assets.

 

“Anti-Money Laundering Laws” shall have the meaning set forth in Section 6.27
hereof.

 

“Applicable Margin” shall have the meaning set forth in the Pricing Side Letter.

 

“Applicable Sublimit” shall have the meaning set forth in the Pricing Side
Letter.

 

“Appraisal” shall mean, with respect to each Pledged Real Estate, an appraisal
of the related Pledged Real Estate conducted by an Independent Appraiser in
accordance with the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended, and, in addition, certified by such Independent Appraiser
as having been prepared in accordance with the requirements of the Uniform
Standards of Professional Appraisal Practice of the Appraisal Foundation.

 

“Asset File” shall mean the asset file as set forth on Exhibit E.

 





2

--------------------------------------------------------------------------------

 

 

“Asset Schedule” shall mean a schedule of Eligible Assets containing the
following information with respect to each Eligible Asset, to be delivered by
the Sellers to the Buyer pursuant to Section 2.01(b) hereof as listed on
Schedule 5.

 

“Asset Tape” shall mean have the meaning assigned thereto in Section 7.21
hereof.

 

“Asset Value” shall have the meaning set forth in the Pricing Side Letter.

 

“Assets” shall mean any SBC Loan.

 

“Assignment and Acceptance” shall have the meaning set forth in Section 15.01.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

 

“Business Day” shall mean a day other than (i) a Saturday or Sunday, (ii) any
day on which banking institutions are authorized or required by law, executive
order or governmental decree to be closed in the State of New York or (iii) any
day on which the New York Stock Exchange is closed.

 

“Buyer” shall have the meaning set forth in the preamble hereto.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Repurchase Agreement, the amount of
such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

 

“Change in Control” shall mean:

 

(a)        any transaction or event as a result of which the Guarantor ceases to
own, directly or indirectly 100% of the limited liability company interests of
Parent Seller;

 

(b)        any transaction or event as a result of which the Parent Seller
ceases to own, directly or indirectly 100% of the trust interests of Trust
Seller;

 

(c)        the sale, transfer, or other disposition of all or substantially all
of any Transaction Party’s assets (excluding any such action taken in connection
with any securitization transaction or whole loan sale);

 

(d)        (i) on or before the consummation of the 2016 Guarantor Merger, the
consummation of a merger or consolidation of any Transaction Party with or into
another entity or any other corporate reorganization (in one transaction or in a
series of transactions), if more than fifty-one percent (51%) of the combined
voting power of the continuing or surviving entity’s stock outstanding
immediately after such merger, consolidation or such other reorganization is
owned by persons who were not stockholders of such Transaction Party immediately
prior to such merger, consolidation

 





3

--------------------------------------------------------------------------------

 

 

or other reorganization and (ii) after the consummation of the 2016 Guarantor
Merger, the acquisition by any Person or group (within the meaning of the 1934
Act and the rules of the Securities and Exchange Commission thereunder),
directly or indirectly, beneficially or of record, of ownership or control of in
excess of fifty-one percent (51%) of the voting common stock of Guarantor on a
fully diluted basis at any time; or

 

(e)        there is a change in the majority of the board of managers of any
Transaction Party during any twelve month period.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral Confirm” shall have the meaning set forth in the Custodial
Agreement.

 

“Collection Account” shall mean a deposit account (the title of which shall
indicate that the funds therein are being held in trust for the Buyer) at the
Collection Account Bank, subject to the Collection Account Control Agreement,
into which the related Servicer will transfer Income.

 

“Collection Account Bank” shall mean U.S. Bank National Association, in its
capacity as bank with respect to the Collection Account Control Agreement.

 

“Collection Account Control Agreement” shall mean the collection account control
agreement dated as of June 30, 2016, among the Sellers, as debtors, the Buyer,
as secured party, and the Collection Account Bank, in form and substance
reasonably acceptable to the Buyer, as the same may be amended from time to
time.

 

“Competitors” shall mean competitors of the Sellers, as set forth on Schedule 4.

 

“Condemnation Proceeds” shall mean all awards or settlements in respect of a
Pledged Property, whether permanent or temporary, partial or entire, by exercise
of the power of eminent domain or condemnation, to the extent not required to be
released to an Obligor in accordance with the terms of the related Asset File.

 

“Confidential Information” shall have the meaning set forth in Section 23.02
hereof.

 

“Confidential Terms” shall have the meaning set forth in Section 23.01 hereof.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.

 

“Costs” shall have the meaning set forth in Section 11.01 hereof.

 

“Critical Exception” shall mean the exceptions identified as such in the Asset
File definition set forth on Exhibit E.

 

“Custodial Agreement” shall mean, collectively or individually, (a) that certain
Tri-Party Custody Agreement dated as of June 30, 2016, by and among the Sellers,
the Buyer, and The Bank of New York Mellon Trust Company, N.A., and (b) that
certain Amended and Restated

 





4

--------------------------------------------------------------------------------

 

 

Custodial Agreement dated as of June 30, 2016, by and among the Sellers, the
Buyer and Wells Fargo Bank, N.A., as custodian, in each case, as the same may be
amended, supplemented or otherwise modified from time to time, as the context
may require.

 

“Custodian” shall mean, collectively or individually, (a) The Bank of New York
Mellon Trust Company, N.A. and (b) Wells Fargo Bank, N.A., in each case, as
custodian under the applicable Custodial Agreement, or such other custodian as
determined in accordance with the applicable Custodial Agreement, as the context
may require.

 

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

 

“Default Rate” shall have the meaning set forth in the Pricing Side Letter.

 

“Determination Date” shall mean the applicable date on which an Eligible Asset
is purchased under this Repurchase Agreement and thereafter as of the date of
the most recent Remittance Report.

 

“Distribution” shall mean, for any Person, any dividends (other than dividend
payable solely in common stock), distributions, return of capital to any
stockholders, general or limited partners or members, other payments,
distributions or delivery of property or cash to stockholders, general or
limited partners or members, or any redemption, retirement, purchase or other
acquisition, directly or indirectly, of any shares of any class of capital stock
now or hereafter outstanding (or any options or warrants issued with respect to
capital stock) general or limited partnership interest, or the setting aside of
any funds for the foregoing; provided,  however, that this shall not include
payments in consideration of the delivery of goods and services provided that
such goods and services are in the ordinary course of the Person’s business and
are provided upon fair and reasonable terms no less favorable to the Person than
it would obtain in a comparable arm’s length transaction with another Person
which is not a stockholder, general partner or limited partner, or member.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Due Diligence Review” shall mean the performance by the Buyer or its designee
of any or all of the reviews permitted under Section 14 hereof with respect to
any or all of the Assets, as desired by the Buyer from time to time.

 

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 5.01 shall have been satisfied.

 

“Eligible Asset” shall mean an Asset which (i) is subject to a Transaction
hereunder, (ii) is not otherwise assigned a zero value under the definition of
Asset Value, (iii) as to which the representations and warranties in
Section 6.29 and Schedule 1 hereof are true and correct, (iv) was originated by
an Originator and/or acquired by the Sellers in the ordinary course of
business, (v) is not subject to a Fatal Exception, (vi) is not subject to an
Environmental Issue and (vii) except with respect to a Non-Performing Eligible
Asset, is not contractually delinquent.

 





5

--------------------------------------------------------------------------------

 

 

“Environmental Assessment” shall mean with respect to any SBC Loan,
an environmental assessment conducted by a third-party environmental firm
mutually acceptable to Sellers and Buyer, which shall include, without
limitation VERAcheck Environmental Risk Advisory, Inc. and Environmental
Services, Inc.

 

“Environmental Issue” shall mean with respect to any SBC Loan, (a) as determined
by the Buyer in its good faith discretion, the violation of any federal, state,
foreign or local statute, law, rule, regulation, ordinance, code, guideline,
written policy and rule of common law now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent decree or judgment,
relating to the environment, employee health and safety or hazardous substances,
materials or other pollutants, including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”), 42 U.S.C. §
9601 et seq.; the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act (“RCRA”),
42 U.S.C. § 6901 et seq.; the Federal Water Pollution Control Act, 33 U.S.C. §
1251 et seq.; the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; the
Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C.
§ 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the
Emergency Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. §
11001 et seq.; the Hazardous Material Transportation Act, 49 U.S.C. § 1801 et
seq. and the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and
any state and local or foreign analogues, counterparts or equivalents, in each
case as amended from time to time, which adversely affects the value of such SBC
Loan or (b) as determined by Buyer in consultation with Sellers after review of
an Environmental Assessment.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time and any successor thereto, and the regulations
promulgated and rulings issued thereunder.

 

“ERISA Affiliate” shall mean any Person which, together with each Seller or
Guarantor is treated, as a single employer under Section 414(b) or (c) of the
Code or solely for purposes of Section 302 of ERISA and Section 412 of the Code
is treated as a single employer described in Section 414 of the Code.

 

“Event of Default” shall have the meaning set forth in Section 8  hereof.

 

“Event of ERISA Termination” shall mean (i) with respect to any Plan, a
reportable event, as defined in Section 4043 of ERISA, as to which the PBGC has
not by regulation waived the reporting of the occurrence of such event, or
(ii) the withdrawal of a Seller or any ERISA Affiliate thereof from a Plan
during a plan year in which it is a substantial employer, as defined in
Section 4001(a)(2) of ERISA, or (iii) the failure by a Seller or any ERISA
Affiliate thereof to meet the minimum funding standard of Section 412 of the
Code or Section 302 of ERISA with respect to any Plan, including, without
limitation, the failure to make on or before its due date a required installment
under Section 430 (j) of the Code or Section 303(j) of ERISA, or (iv) the
distribution under Section 4041 of ERISA of a notice of intent to terminate any
Plan or any action taken by a Seller or any ERISA Affiliate thereof to terminate
any Plan, or (v) the failure to meet the requirements of Section 436 of the Code
resulting in the loss of qualified status under Section 401(a)(29) of the Code,
or (vi) the institution by the PBGC of proceedings under Section

 





6

--------------------------------------------------------------------------------

 

 

4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan, or (vii) the receipt by a Seller or any ERISA Affiliate
thereof of a notice from a Multiemployer Plan that action of the type described
in the previous clause (vi) has been taken by the PBGC with respect to such
Multiemployer Plan, or (viii) any event or circumstance exists which may
reasonably be expected to constitute grounds for a Seller or any ERISA Affiliate
thereof to incur liability under Title IV of ERISA or under Sections 412(b) or
430 (k) of the Code with respect to any Plan.

 

“Excluded Taxes” shall have the meaning set forth in Section 2.10(e) hereof.

 

“Existing Loan Agreement” shall have the meaning set forth in the recitals
hereto.

 

“Facility Documents” shall mean, collectively, this Repurchase Agreement, the
Collection Account Control Agreement, each Servicer Account Control Agreement,
the Pricing Side Letter, the Guaranty, the Custodial Agreements and the Power of
Attorney for each Seller, each as amended from time to time.

 

“Facility Fee” shall have the meaning set forth in the Pricing Side Letter.

 

“Fatal Exception” shall mean the exceptions identified as such in the Asset File
definition set forth on Exhibit E.

 

“Fidelity Insurance” shall mean insurance coverage with respect to employee
errors, omissions, dishonesty, forgery, theft, disappearance and destruction,
robbery and safe burglary, property (other than money and securities) and
computer fraud in an aggregate amount acceptable to the Buyer.

 

“Financial Statements” shall mean those documents
delivered pursuant to Section 7.04 hereof.

 

“Franchise” shall mean the franchise business of the Obligor, as more fully
described in the Franchise Agreement, and the Obligor’s rights thereunder.

 

“Franchise Agreement” shall mean the agreement setting forth the rights and
obligations of the Obligor with respect to the Franchise granted therein.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, applied on a consistent basis and applied to both classification of
items and amounts, and shall include, without limitation, the official
interpretations thereof by the Financial Accounting Standards Board, its
predecessors and successors.

 

“GLB Act” shall have the meaning set forth in Section 23.02.

 

“Governmental Authority” shall mean any nation or government, any state, county,
municipality or other political subdivision thereof or any governmental body,
agency, authority, department or commission (including, without limitation, any
taxing authority) or any instrumentality or officer of any of the foregoing
(including, without limitation, any court or tribunal) exercising
executive, legislative, judicial, regulatory or administrative functions of or

 





7

--------------------------------------------------------------------------------

 

 

pertaining to government and any corporation, partnership or other entity
directly or indirectly owned by or controlled by the foregoing.

 

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep- well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith. The terms “Guarantee” and “Guaranteed”
used as verbs shall have correlative meanings.

 

“Guarantor” shall have the meaning set forth in the preamble hereto.

 

“Guaranty” shall mean that certain Guaranty made by the Guarantor in favor of
the Buyer, dated as of June 30, 2016, as amended from time to time.

 

“Income” shall mean, with respect to any Purchased Asset, without duplication,
all principal and income or dividends or distributions received with respect to
such Purchased Asset, including any sale or liquidation premiums, Liquidation
Proceeds, insurance proceeds, interest, dividends or other distributions payable
thereon or any fees or payments of any kind received by the related Servicer,
but excluding any amounts permitted to be retained by the Servicer pursuant to
the Servicing Agreement.

 

“Indebtedness” shall mean, with respect to any Person:   (a) obligations
created, issued or incurred by such Person for borrowed money (whether by loan,
the issuance and sale of debt securities or the sale of Property to another
Person subject to an understanding or agreement, contingent or otherwise, to
repurchase such Property from such Person); (b) obligations of such Person to
pay the deferred purchase or acquisition price of Property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business so long as such trade
accounts payable are payable within 90 days of
the date the respective goods are delivered or the respective services are rendered; (c) Indebtedness
of others secured by a Lien on the Property of such Person, whether or not the
respective Indebtedness so secured has been assumed by such Person;
(d) obligations (contingent or otherwise) of such Person in respect of letters
of credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) obligations of such Person under repurchase agreements,
sale/buy-back agreements or like arrangements; (g) Indebtedness of others
Guaranteed by such Person; (h) all obligations of such Person incurred in
connection with the acquisition or carrying of fixed assets by such Person; and
(i) Indebtedness of general partnerships of which such Person is a general
partner; provided that Non-Recourse Debt associated with a securitization trust
shall not be considered Indebtedness.

 

“Indemnified Party” shall have the meaning set forth in Section 11.01 hereof.

 





8

--------------------------------------------------------------------------------

 

 

“Insolvency Event” shall mean, for any Person:

 

(a)        that such Person or any Affiliate shall discontinue or abandon
operation of its business; or

 

(b)        that such Person or any Affiliate shall fail generally to, or admit
in writing its inability to, pay its debts as they become due; or

 

(c)        proceeding shall have been instituted in a court having jurisdiction
in the premises seeking a decree or order for relief in respect of such Person
or any Affiliate in an involuntary case under any applicable bankruptcy,
insolvency, liquidation, reorganization or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, trustee,
custodian, sequestrator, conservator or other similar official of such Person or
any Affiliate, or for any substantial part of its property, or for the winding
up or liquidation of its affairs and such decree shall remain unstayed for a
period of thirty (30) days; or

 

(d)        the commencement by such Person or any Affiliate of a voluntary case
under any applicable bankruptcy, insolvency or other similar Law now or
hereafter in effect, or such Person’s or any Affiliate’s consent to the entry of
an order for relief in an involuntary case under any such Law, or consent to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator, conservator or other similar official of such
Person, or for any substantial part of its property, or any general assignment
for the benefit of creditors; or

 

(e)        that such Person or any Affiliate shall become insolvent; or

 

(f)        if such Person or any Affiliate is a corporation, such Person or any
Affiliate, or any of their Subsidiaries, shall take any corporate action in
furtherance of, or the action of which would result in any of the actions set
forth in the preceding clauses (a), (b), (c), (d) or (e).

 

“Interest Income Asset” shall mean with respect to any Purchased Assets,
interest income and other amounts accruing on such Purchased Assets.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

 

“Investment Manager” shall mean Waterfall Asset Management, LLC, a
Delaware limited liability company, and its successors in interest and assigns.

 

“LIBOR Rate” shall have the meaning set forth in the Pricing Side Letter.

 

“Lien” shall mean any lien, claim, charge, restriction, pledge, security
interest, mortgage, deed of trust or other encumbrance.

 

“Liquidated Asset” shall mean with respect to any Purchased Asset, such
Purchased Asset has been sold or refinanced, was subject to a short sale or any
other extinguishment of the Lien securing the Purchased Asset.

 





9

--------------------------------------------------------------------------------

 

 

“Liquidation Proceeds” shall mean all cash amounts received on account of a
Liquidated Asset net of costs and expenses owed to the related Servicer under
the Servicing Agreement.

 

“Margin Call” shall have the meaning set forth in Section 2.04(a) hereof.

 

“Margin Deficit” shall mean, at any time, the sum, without duplication, of
(i) the amount by which the Aggregate Purchase Price exceeds the Aggregate Asset
Value, (ii) the amount by which the aggregate outstanding Repurchase Price of
the Type of Eligible Assets exceeds the Applicable Sublimit for such Type of
Eligible Assets, and/or (iii) the amount by which the Aggregate Purchase Price
exceeds the Maximum Facility Amount.

 

“Margin Excess” shall have the meaning set forth in Section 2.04(g) hereof.

 

“Margin Threshold” shall have the meaning set forth in the Pricing Side Letter.

 

“Market Value” shall mean as of any date with respect to any Purchased Asset,
the price at which such Purchased Asset could readily be sold as determined in
good faith by the Buyer in its sole discretion.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of a Seller or
the Guarantor taken as a whole, (b) the ability of a Seller or the Guarantor to
perform its obligations under any of the Facility Documents to which it is a
party, (c) the validity or enforceability of any of the Facility Documents,
(d) the rights and remedies of the Buyer under any of the Facility Documents,
(e) the timely payment of the Repurchase Price or Price Differential on the
Transaction or other amounts payable in connection therewith, or (f) the
Repurchase Assets.

 

“Maximum Facility Amount” shall have the meaning set forth in the Pricing Side
Letter.

 

“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on an SBC Loan as adjusted in accordance with changes in the SBC Loan
Interest Rate pursuant to the provisions of the SBC Loan Note for an adjustable
rate SBC Loan.

 

“Mortgage” shall mean each mortgage, assignment of rents, security agreement and
fixture filing, or deed of trust, assignment of rents, security agreement and
fixture filing, deed to secure debt, assignment of rents, security agreement and
fixture filing, or similar instrument creating and evidencing a first lien on
commercial real property and other property and rights incidental thereto.

 

“Multiemployer Plan” shall mean, with respect to any Person, a “multiemployer
plan” as defined in Section 3(37) of ERISA which is or was at any time during
the current year or the immediately preceding five years contributed to (or
required to be contributed to) by such Person or any ERISA Affiliate thereof on
behalf of its employees and which is covered by Title IV of ERISA.

 

“Non-Excluded Taxes” shall have the meaning set forth in Section 2.10(a) hereof.

 

“Non-Exempt Buyer” shall have the meaning set forth in Section 2.10(e) hereof.

 





10

--------------------------------------------------------------------------------

 

 

“Non-Performing Eligible Asset” shall mean an Eligible Asset that, as of the
applicable Determination Date is (a) not a Performing Eligible Asset or (b) an
Eligible Asset that has been modified subsequent to the Purchase Date without
the prior written consent of Buyer regardless of whether it would otherwise
satisfy the definition of Performing Eligible Asset.

 

“Non-Recourse Debt” shall mean liabilities for which the assets securing such
obligations are the only source of repayment.

 

“Obligations” shall mean (a) the unpaid Purchase Price of and Price Differential
on all Transactions, and all other obligations and liabilities of any Seller to
the Buyer, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of or in
connection with this Repurchase Agreement, any other Facility Document and any
other document made, delivered or given in connection herewith or therewith,
whether on account of Repurchase Price, Price Differential, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees and disbursements of counsel to the Buyer that are required to be paid
by a Seller pursuant to the terms hereof or thereof) or otherwise and (b) the
ReadyCap Secured Obligations.

 

“Obligor” shall mean any obligor on an SBC Loan Note, whether the original
obligor, or whether by assumption or otherwise.

 

“Originators” shall mean (i) with respect to Eligible Assets acquired by a
Seller in the ordinary course of its business, an originator approved by the
Buyer and (ii) with respect to Eligible Assets originated by a Seller, such
Seller.

 

“Other Taxes” shall have the meaning set forth in Section 2.10(b) hereof.

 

“Parent Seller” shall have the meaning set forth in the preamble hereto.

 

“Paydown Amounts” shall have the meaning set forth in Section 2.05 hereof.

 

“Payment Date” shall mean the 15th day of each month or if the 15th day is not a
Business Day, the next succeeding Business Day.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Performing Eligible Asset” shall mean an Eligible Asset, that as of the
applicable Determination Date (a) is contractually current as of such
Determination Date, and (b) remains contractually current at all times after
such Determination Date.

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association, or government (or any agency, instrumentality or political
subdivision thereof), including, but not limited to, the Sellers.

 

“Plan” shall mean, with respect to each Seller, any employee benefit or similar
plan that is or was at any time during the current year or immediately
preceding five years established,

 





11

--------------------------------------------------------------------------------

 

 

maintained or contributed to by such Seller or any ERISA Affiliate thereof and
that is covered by Title IV of ERISA, other than a Multiemployer Plan.

 

“Pledged Property” shall mean (i) real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and/or (ii) any machinery or equipment (and all additions,
alterations and replacements made at any time with respect to the foregoing)
and/or (iii) any Franchise and/or (iv) all other collateral, in any case,
securing repayment of the debt evidenced by an SBC Loan Note.

 

“Pledged Real Estate” shall mean, with respect to any Pledged Property, the real
estate (including all improvements, buildings, fixtures, building equipment and
personal property thereon and all additions, alterations and replacements made
at any time with respect to the foregoing) related to such Pledged Property.

 

“Power of Attorney” shall mean a power of attorney in the form set forth in
Exhibit A  of this Repurchase Agreement.

 

“Price Differential” shall mean, with respect to any Transaction hereunder as of
any date, the aggregate amount obtained by daily application of the Pricing Rate
(or, during the continuation of an Event of Default, by daily application of the
Default Rate) for such Transaction to the Aggregate Purchase Price for such
Transaction on a 360 day per year basis for the actual number of days during the
period commencing on (and including) the Purchase Date for such Transaction and
ending on (but excluding) the Repurchase Date (reduced by any amount of such
Price Differential previously paid by Sellers to Buyer with respect to such
Transaction).

 

“Pricing Period” shall mean, with respect to any Purchased Asset, (i) initially,
for any Purchased Asset, the period commencing on the Purchase Date with respect
to such Purchased Asset and ending on the last day of the calendar month in
which such Purchase Date occurs; and (ii) subsequent consecutive periods
thereafter, beginning on the first day of each subsequent calendar month and
ending on the earlier of (x) the last day of the same calendar month in which
such Pricing Period began and (y) the Termination Date.

 

“Pricing Rate” shall have the meaning set forth in the Pricing Side Letter.

 

“Pricing Side Letter” shall mean that certain Pricing Side Letter, dated as of
June 30, 2016, by and among the Buyer, the Sellers and the Guarantor, as
amended, restated or modified from time to time.

 

“Prohibited Person” shall have the meaning set forth in Section 6.28 hereof.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Purchase Date” shall mean the applicable date of a Transaction.

 





12

--------------------------------------------------------------------------------

 

 

“Purchase Price” shall mean the Asset Value of each Purchased Asset on the
Purchase Date as such Purchase Price may be reduced from time to time in
accordance with this Repurchase Agreement.

 

“Purchase Price Percentage” shall have the meaning set forth in the Pricing Side
Letter.

 

“Purchased Asset” shall mean the collective reference to the Assets transferred
by Sellers to Buyer in a Transaction hereunder, listed on the related Asset
Schedule attached to the related Transaction Request, as to which the Custodian
has been instructed to hold the related Asset Files.

 

“ReadyCap” shall have the meaning set forth in the recitals hereto.

 

“ReadyCap Loan Agreement” shall mean that certain Amended and Restated Master
Loan and Security Agreement, dated as of June 30, 2016, by and among ReadyCap,
Guarantor and Buyer.

 

“ReadyCap Secured Obligations” shall mean the “Secured Obligations” as defined
in the ReadyCap Loan Agreement.

 

“REIT” shall mean a real estate investment trust under Section 856 through 860
of the Code.

 

“REIT Distribution Requirement” shall mean for any taxable year, an amount of
dividends sufficient to meet the requirements of Section 857(a) of the Code.

 

“Register” shall have the meaning set forth in Section 16.02.

 

“Remittance Report” shall mean the report in the form of Exhibit C  hereto (as
may be amended, restated or modified from time to time by the Sellers with the
approval of the Buyer, which approval may not be unreasonably withheld)
delivered by the Sellers or the Servicers to the Buyer on the Business Day prior
to the related Payment Date.

 

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .21, .22, .24, .26, .27 or .28 of PBGC Reg.  § 4043.

 

“Repurchase Agreement” shall mean this Master Repurchase Agreement, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Repurchase Assets” shall have the meaning set forth in Section 4.01(b).

 

“Repurchase Date” shall mean the date on which Sellers are to repurchase the
Purchased Assets or obtain the release of Assets subject to a Transaction;
provided that in no event shall the Repurchase Date with respect to any
Repurchase Assets be later than the Termination Date.

 

“Repurchase Price” shall mean the price at which a Purchased Asset is to be
transferred
from Buyer or its designee to Sellers upon termination of a Transaction, which will be

 





13

--------------------------------------------------------------------------------

 

 

determined in each case (including Transactions terminable upon demand) as the
sum of (i) the Purchase Price for such Purchased Asset and (ii) the portion of
the Price Differential allocated to such Purchased Asset as of the date of such
determination.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, procedure or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person; provided that in the event any such officer is unavailable at any time
he or she is required to take any action hereunder, Responsible Officer shall
mean any officer authorized to act on such officer’s behalf as demonstrated by a
certificate of entity resolution or consent.

 

“SBA” shall mean the United States Small Business Administration, an agency of
the United States government.

 

“SBA 504 Loan” shall mean any first lien mortgage loan which is originated in
accordance with the SBA Rules and Regulations and pursuant to Title V of the
Small Business Investment Act of 1958, as amended, codified at 15 U.S.C. 645 et.
seq.

 

“SBA Rules and Regulations” shall mean the Small Business Act, as amended,
codified at 15 U.S.C. 631 et. seq., and the Small Business Investment Act of
1958, as amended, codified at 15 U.S.C. 661 et. seq., all rules and regulations
promulgated from time to time thereunder.

 

“SBC Loan Interest Rate” shall mean the annual rate of interest, as determined
from time to time, borne on an SBC Loan Note.

 

“SBC Loan Note” shall mean the promissory note or other evidence of the
indebtedness of an Obligor with respect to an SBC Loan.

 

“SBC Loans” shall mean (i) small business loans, including SBA 504 Loans or
(ii) conventional small business or small balance loans secured by a first lien
in commercial real estate.

 

“Secondary Market Sale” shall have the meaning set forth in
Section 6.29(a) hereof.

 

“Section 7 Certificate” shall have the meaning set forth in
Section 2.10(e)(ii) hereof.

 

“Security Agreement” shall mean the mortgage, deed of trust, assignment of
leases and rents or other instrument or security agreement securing obligations
with respect to an SBC Loan, which creates a first, second or third Lien (as
indicated on the Asset Tape) on a Pledged Property securing the SBC Loan Note.

 

“Seller Indemnifying Party” shall have the meaning set forth in
Section 11.01 hereof.

 





14

--------------------------------------------------------------------------------

 

 

“Sellers” shall have the meaning set forth in the preamble hereto.

 

“Servicer” shall mean each of Key Bank and ReadyCap Commercial LLC, as
applicable.

 

“Servicer Account” shall mean the segregated account established by the related
Servicer in the name of the related Seller or Sellers, subject to a Servicer
Account Control Agreement, into which all Income received on account of the
Purchased Assets serviced or managed by such Servicer shall be deposited.

 

“Servicer Account Bank” shall mean a depository institution approved by the
Buyer at which a Servicer Account is established.

 

“Servicer Account Control Agreement” shall mean (i) the Deposit Account Control
Agreement, dated as of June 30, 2016, among KeyBank National Association, as
Servicer Account Bank, the Sellers, the Buyer and Keybank, as Servicer, and
(ii) any other account control agreement among the related Servicer, the Buyer
and the related Seller or Sellers, and the Servicer Account Bank, in form and
substance reasonably acceptable to the Buyer, as the same may be amended from
time to time.

 

“Servicing Agreements” shall have the meaning set forth in Section 12.03 hereof.

 

“Servicing Records” shall have the meaning set forth in Section 12.02 hereof.

 

“Servicing Rights” means rights of any Person to administer, manage, service or
subservice, the Purchased Assets.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

 

“Taxes” shall have the meaning set forth in Section 2.10(a) hereof.

 

“Termination Date” shall have the meaning set forth in the Pricing Side Letter.

 

“Transaction” shall have the meaning set forth in the recitals hereto.

 

“Transaction Party” shall mean any or all of the Sellers and the Guarantor.

 

“Transaction Request” shall mean a request from Sellers to Buyer to enter into a
Transaction in the form of Exhibit B hereto.

 

“Transfer” shall have the meaning set forth in Section 7.16 hereof.

 





15

--------------------------------------------------------------------------------

 

 

“Trustee” shall mean U.S. Bank National Association, as trustee under the
governing documents of the Trust Seller.

 

“Trustee/Custodian Permitted Fees and Expenses” shall mean reasonable fees,
expenses and other amounts due and payable in the ordinary course of business to
the Trustee and each Custodian providing services to the Trust Seller with
respect to any Assets.

 

“Trust Seller” shall have the meaning set forth in the preamble hereto.

 

“Type” shall mean a specific type of Eligible Asset specified in the first
column of the tables under the definitions of Purchase Price Percentage and
Applicable Sublimit.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect on
the date hereof in the State of New York; provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Repurchase Assets is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

 

1.2        Accounting Terms and Determinations.   For purposes of this
Repurchase Agreement, except as otherwise expressly provided or unless the
context otherwise requires:

 

(a)        the terms defined in this Repurchase Agreement have the meanings
assigned to them in this Repurchase Agreement and include the plural as well as
the singular, and the use of any gender herein shall be deemed to include the
other gender;

 

(b)        all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Buyer hereunder shall be prepared, in accordance
with GAAP;

 

(c)        references herein to “Articles”, “Sections”, “Subsections”,
“Paragraphs”, and other subdivisions without reference to a document are to
designated Articles, Sections, Subsections, Paragraphs and other subdivisions of
this Repurchase Agreement;

 

(d)        a reference to a Subsection without further reference to a Section is
a reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

 

(e)        the words “herein”, “hereof”, “hereunder” and other words of similar
import refer to this Repurchase Agreement as a whole and not to any particular
provision;

 

(f)        the term “include” or “including” shall mean without limitation by
reason of enumeration;

 

(g)        all times specified herein or in any other Facility Document (unless
expressly specified otherwise) are local times in New York, New York unless
otherwise stated; and

 





16

--------------------------------------------------------------------------------

 

 

(h)        all references herein or in any Facility Document to “good faith”
means good faith as defined in Section 1‑201(19) of the Uniform Commercial Code
in effect in the State of New York.

 

Section 2.        Initiation; Repurchase.

 

2.1        Initiation. Subject to fulfillment of the conditions precedent set
forth in Sections 5.01  and 5.02 hereof, the Buyer agrees, on the terms and
conditions of this Repurchase Agreement, to enter into Transactions with
Sellers, on any Business Day, from and including the Effective Date in an
aggregate principal amount at any one time outstanding up to but not exceeding
the lesser of (i) Maximum Facility Amount and (ii) with respect to each Type of
Eligible Asset, the Applicable Sublimit, as in effect from time to time. Subject
to the terms and conditions of this Repurchase Agreement, from and after the
Effective Date, the Sellers may sell, repurchase and resell Eligible Assets
hereunder.

 

2.2        No Commitment. Subject to the terms and conditions of this Repurchase
Agreement, from and including the Effective Date, the Buyer may enter into
Transactions with the Sellers hereunder. Notwithstanding anything herein to the
contrary, each Seller acknowledges and agrees that this Repurchase Agreement
does not commit the Buyer to enter into (or agree to enter into) any Transaction
requested by the Sellers hereunder and this Repurchase Agreement rather sets
forth the procedures to be used in connection with periodic requests for Buyer
to enter into Transactions with Sellers. Each Seller hereby acknowledges that
Buyer is under no obligation to enter into any Transaction pursuant to this
Repurchase Agreement.

 

2.3        Procedure for Transactions.

 

(a)        The Sellers may request that Buyer enter into a Transaction
hereunder, on any Business Day during the period from and including the
Effective Date, by delivering to the Buyer, an irrevocable written transaction
request substantially in the form of Exhibit B hereto (“Transaction Request”);
provided that, the Sellers may not deliver more than one (1) Transaction Request
per Business Day. Such Transaction Request must be received by the Buyer prior
to 10:00 a.m. New York City time at least three (3) Business Days prior to the
requested Purchase Date. Such Transaction Request shall (i) specify the amount
of such Purchase Price, (ii) attach an Asset Schedule identifying the Eligible
Assets that the Sellers propose be subject to a Transaction with the Buyer,
(iii) specify the requested Purchase Date and (iv) specify such other matters as
may be specified on the form of the Transaction Request or as may be reasonably
requested by Buyer from time to time in accordance with the terms hereof. The
Sellers shall indemnify Buyer and hold it harmless against any Losses incurred
by Buyer as a result of any failure by Sellers to timely deliver the Purchased
Assets subject to such Transaction Request.

 

(b)        Upon the Sellers’ Transaction Request pursuant to Section 2.03(a),
the Buyer may, assuming all conditions precedent set forth in this Section 2.03
and in Sections 5.01 and 5.02 have been met, enter into a Transaction with
Sellers on the requested Purchase Date, in the amounts so requested; provided
that following remittance of such amounts a Margin Deficit would not exist.

 





17

--------------------------------------------------------------------------------

 

 

2.4        Margin Amount Maintenance; Mandatory Repurchases.

 

(a)        If at any time a Margin Deficit shall occur and such Margin Deficit
is greater than the Margin Threshold, then the Buyer may by notice to the
Sellers (as such notice is more particularly set forth below, a “Margin Call”),
require the Sellers to transfer to the Buyer or its designee cash in an amount
at least equal to the Margin Deficit.

 

(b)        Reserved.

 

(c)        If the Buyer delivers a Margin Call to the Sellers on or prior to
10:00 a.m. (Eastern time) on any Business Day, then the Sellers shall transfer
cash to the Buyer no later than 4:00 p.m. (Eastern time) that day. In the event
the Buyer delivers a Margin Call to the Sellers after 10:00 a.m. (Eastern time)
on any Business Day, the Sellers shall be required to transfer cash no later
than 10:00 a.m. (Eastern time) on the subsequent Business Day. The Buyer’s
election, in its sole and absolute discretion, not to make a Margin Call at any
time there is a Margin Deficit in excess of the Margin Threshold shall not in
any way limit or impair its right to make a Margin Call at any time a Margin
Deficit in excess of the Margin Threshold exists.

 

(d)        Any cash transferred to the Buyer pursuant to Section 2.04(b) above
shall promptly be applied to reduce the Purchase Price related to each Purchased
Asset on a pro rata basis (based on the Purchase Price Percentage related to
such Purchased Asset).

 

(e)        The Buyer hereby agrees that it will be responsible for calculations
of the Asset Value and Repurchase Price of each Purchased Asset in order to
determine the amount of payments due to the Buyer under this Repurchase
Agreement, including without limitation, pursuant to Section 2  hereof and the
Buyer will provide such calculations to the Sellers upon request therefor. The
Buyer’s determination of the Asset Value and the Repurchase Amount of each
Purchased Asset shall be conclusive absent manifest error.

 

(f)        If at any time there has occurred, or there is discovered, an
Environmental Issue, the Sellers shall promptly but in any event, within one
(1) Business Day, notify the Buyer in writing, and shall pay the Repurchase
Price related to the Purchased Asset subject to the Environmental Issue and
remove such Purchased Asset from this Repurchase Agreement.

 

(g)        If, after the initial Purchase Date, the Asset Value of the Purchased
Assets subject to a Transaction hereunder as of any date of determination is
greater than the Aggregate Purchase Price (a “Margin Excess”), then Sellers may,
by three (3) Business Days’ prior written notice to Buyer (an “Excess Margin
Notice”), require the Buyer to transfer cash no later than 10:00 a.m. (Eastern
time) on the subsequent Business Day such that the Margin Excess set forth in
such Excess Margin Notice is reduced or eliminated and such transferred amount
shall be considered part of the Purchase Price under this Repurchase Agreement;
provided that, no Default has occurred and is continuing or would exist after
such action by Buyer, and provided further that Buyer will not be required to
take any action under this provision that (1) would be inconsistent with Buyer’s
determination of Asset Value in accordance with this Repurchase Agreement,
(2) would cause a Margin Deficit or (3) would cause the aggregate outstanding
Repurchase Price to exceed the Maximum Facility Amount.

 





18

--------------------------------------------------------------------------------

 

 

2.5        Establishment of Collection Account and Waterfall.

 

(a)        The Sellers shall, and shall cause each Servicer to, hold for the
benefit of, and in trust for, the Buyer all Income, including, without
limitation, all Income received by or on behalf of any Seller with respect to
the Purchased Assets owned by the Sellers. The Sellers shall cause each Servicer
to deposit all such Income received on account of the Purchased Assets serviced
or managed by such Servicer, in the applicable Servicer Account no later than
two (2) Business Days following receipt. To the extent that a Seller is holding
any such Income, such Seller shall deposit such Income in the Collection Account
and subject to the Collection Account Control Agreement. The Sellers shall cause
each Servicer to remit to the Collection Account all Income held in the related
Servicer Account no less frequently than once per calendar week as long as there
is Income on deposit in the related Servicer Account. All Income shall be held
in trust for the Buyer and shall not be commingled with other property of the
Sellers or any Affiliate of the Sellers. Funds deposited in any Collection
Account during any month shall be held therein, in trust for Buyer, until the
next Payment Date. Subject to the terms of the Collection Account Control
Agreement, funds on deposit in the Collection Account shall be remitted to the
Buyer and applied as follows from the Collection Account on account of the
Transactions in the following order of priority:

 

(i)        first, to the Trustee and Custodian any Trustee/Custodian Permitted
Fees and Expenses; provided that such Trustee/Custodian Permitted Fees and
Expenses shall not exceed $25,000 in any twelve (12) month period;

 

(ii)        second, to the Buyer for the Buyer’s fees and reimbursable expenses
then due and payable pursuant to any of the Facility Documents;

 

(iii)        third, to the Buyer for the accrued Price Differential then due and
payable;

 

(iv)        fourth, without limiting the rights of the Buyer under Section 2.04
of this Repurchase Agreement, to the Buyer, in the amount of any unpaid Margin
Deficit;

 

(v)        fifth, to the Buyer in an amount equal to the Repurchase Price
relating to the Purchased Assets for the prior calendar month (the “Paydown
Amounts”) and Liquidation Proceeds with respect to Liquidated Assets with
respect to Performing Eligible Assets, an amount equal to all Paydown Amounts or
Liquidation Proceeds, as applicable, multiplied by the related Purchase
Price Percentage for each Eligible Asset based upon the Type of Eligible Asset;

 

(vi)        sixth, subsequent to the occurrence of an Event of Default, one
hundred percent (100%) of all Paydown Amounts and Liquidation Proceeds and all
other Income will be distributed to the Buyer with respect to each Liquidated
Asset;

 

(vii)        seventh, all other Obligations; and

 

(viii)        eighth, to the Sellers.

 

(b)        Notwithstanding the preceding provisions, if an Event of Default has
occurred and is continuing, all funds in the Collection Account shall be
withdrawn and shall be

 





19

--------------------------------------------------------------------------------

 

 

applied as determined by Buyer until all Obligations have been paid in full and
then, paid to the Sellers.

 

(c)        Paydown Amounts and Liquidation Proceeds will be applied to reduce
the Purchase Price of the applicable Purchased Asset to which it applies. If the
amount distributed to the Buyer in accordance with the preceding sentence is
greater than the Buyer’s Purchase Price Percentage with respect to such
Purchased Asset then such excess will be applied to all other Purchased Assets
to reduce the Aggregate Purchase Price on a pro rata basis.

 

2.6        Repurchase Price; Price Differential.

 

(a)        Sellers hereby promise to pay in full on the Termination Date the
Aggregate Repurchase Price and all other related Obligations.

 

(b)        The Sellers hereby promise to pay to the Buyer the Price Differential
for each Pricing Period at a rate per annum equal to the LIBOR Rate for such
Pricing Period plus the Applicable Margin. Notwithstanding the foregoing, the
Sellers hereby promise to pay to the Buyer interest at the applicable Default
Rate on any Repurchase Price of any related Transaction and on any other amount
payable by Sellers hereunder that shall not be paid in full when due (whether at
stated maturity, by acceleration or by mandatory prepayment or otherwise) for
the period from and including the due date thereof to but excluding the date the
same is paid in full. Accrued Price Differential shall be payable monthly in
arrears on each Payment Date and on the Termination Date. Notwithstanding the
foregoing, interest accruing at the Default Rate shall be payable to the Buyer
on demand.

 

(c)        It is understood and agreed that, unless and until a Default shall
have occurred and be continuing, the Sellers shall be entitled to the proceeds
of the Purchased Assets (other than as expressly set forth in Section 2.05
hereof).

 

2.7        Optional Repurchases. The Sellers may repurchase Purchased
Assets, at any time. With respect to any Purchased Asset, the Repurchase Price
paid in respect thereof shall be applied to reduce the Aggregate Repurchase
Price until paid in full. If the Sellers intend to repurchase Purchased Assets
in whole or in part from a source other than the proceeds of the related
Purchased Assets, the Sellers shall give two (2) Business Days’ prior written
notice thereof to the Buyer. If such notice is given, the Repurchase Price
specified in such notice, shall be due and payable on the date specified
therein, together with accrued Price Differential to such date on the amount
prepaid.

 

2.8        Limitation on Types of Transactions; Illegality. Anything herein to
the contrary notwithstanding, if, on or prior to the determination of any LIBOR
Rate:

 

(a)        the Buyer determines, which determination shall be conclusive, absent
manifest error, that quotations of interest rates for the relevant deposits
referred to in the definition of “LIBOR Rate” in Section 1.01 hereof are not
being provided in the relevant amounts or for the relevant maturities for
purposes of determining Pricing Rate as provided herein; or

 





20

--------------------------------------------------------------------------------

 

 

(b)        it becomes unlawful for the Buyer to honor its obligation to enter
into or maintain Transactions hereunder using a LIBOR Rate; then the Buyer shall
give the Sellers prompt notice thereof and, so long as such condition remains in
effect, the Buyer shall be under no obligation to enter into additional
Transactions, and the Sellers shall, in their discretion, either repurchase all
such Purchased Assets at the Aggregate Repurchase Price as may be outstanding or
pay Price Differential at a rate per annum equal to a rate selected by the Buyer
which it determines in its sole discretion most closely approximates the LIBOR
Rate plus the Applicable Margin.

 

2.9        Requirements of Law.

 

(a)        If any Requirement of Law (other than with respect to any amendment
made to the Buyer’s certificate of incorporation and by-laws or other
organizational or governing documents) or any change in the interpretation or
application thereof or compliance by the Buyer with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

 

(i)        shall subject the Buyer to any Tax or increased Tax of any kind
whatsoever with respect to this Repurchase Agreement or any Transaction or
change the basis of taxation of payments to the Buyer in respect thereof;

 

(ii)        shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, or other extensions of
credit by, or any other acquisition of funds by, any office of the Buyer which
is not otherwise included in the determination of the LIBOR Rate hereunder;

 

(iii)        shall impose on the Buyer any other condition that has an adverse
effect on the Buyer;

 

and the result of any of the foregoing is to increase the cost to the Buyer, by
an amount which the Buyer deems to be material, of entering, continuing or
maintaining any Transaction or to reduce any amount due or owing hereunder in
respect thereof, then, in any such case, the Sellers shall promptly pay the
Buyer such additional amount or amounts as calculated by the Buyer in good faith
as will compensate the Buyer for such increased cost or reduced amount
receivable.

 

(b)        If the Buyer shall have determined that the adoption of or any change
in any Requirement of Law (other than with respect to any amendment made to the
Buyer’s certificate of incorporation and by-laws or other organizational or
governing documents) regarding capital adequacy or in the interpretation or
application thereof or compliance by the Buyer or any corporation controlling
the Buyer with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on the
Buyer’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which the Buyer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
the Buyer’s or such corporation’s policies with respect to capital adequacy) by
an amount deemed by the Buyer to be material, then from time to time, the

 





21

--------------------------------------------------------------------------------

 

 

Sellers shall promptly pay to the Buyer such additional amount or amounts as
calculated by the Buyer in good faith as will compensate the Buyer for such
reduction.

 

(c)        If the Buyer becomes entitled to claim any additional amounts
pursuant to this Section, it shall promptly notify the Sellers of the event by
reason of which it has become so entitled. A certificate as to any additional
amounts payable pursuant to this Section submitted by the Buyer to the Sellers
shall be conclusive in the absence of manifest error.

 

2.10        Taxes.

 

(a)        Any and all payments by the Sellers under or in respect of this
Repurchase Agreement or any other Facility Documents to which each Seller is a
party shall be made free and clear of, and without deduction or withholding for
or on account of, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings and all liabilities (including penalties,
interest and additions to tax) with respect thereto, whether now or hereafter
imposed, levied, collected, withheld or assessed by any taxation authority or
other Governmental Authority (collectively, “Taxes”), unless otherwise required
by law. If any Seller shall be required under any applicable Requirement of Law
to deduct or withhold any Taxes from or in respect of any sum payable under or
in respect of this Repurchase Agreement or any of the other Facility Documents
to the Buyer, (i) such Seller shall make all such deductions and withholdings in
respect of Taxes, (ii) such Seller shall pay the full amount deducted or
withheld in respect of Taxes to the relevant taxation authority or other
Governmental Authority in accordance with any applicable Requirement of Law, and
(iii) the sum payable by such Seller shall be increased as may be necessary so
that after such Seller has made all required deductions and withholdings
(including deductions and withholdings applicable to additional amounts payable
under this Section 2.10) the Buyer receives an amount equal to the sum it would
have received had no such deductions or withholdings been made in respect of
Non-Excluded Taxes. For purposes of this Repurchase Agreement the term
“Non-Excluded Taxes” are Taxes other than, in the case of the Buyer, Taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the jurisdiction under the laws of which the Buyer is organized or
of its applicable lending office, or any political subdivision thereof, unless
such Taxes are imposed as a result of the Buyer having executed, delivered or
performed its obligations or received payments under, or enforced, this
Repurchase Agreement or any of the other Facility Documents (in which case such
Taxes will be treated as Non-Excluded Taxes).

 

(b)        In addition, each Seller hereby agrees to pay any present or future
stamp, recording, documentary, excise, property or value-added Taxes, or similar
Taxes, charges or levies that arise from any payment made under or in respect of
this Repurchase Agreement or any other Facility Document or from the execution,
delivery or registration of, any performance under, or otherwise with respect
to, this Repurchase Agreement or any other Facility Document (collectively,
“Other Taxes”).

 

(c)        Each Seller hereby agrees to indemnify the Buyer for, and to hold it
harmless against, the full amount of Non-Excluded Taxes and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
by the Sellers under this Section 2.10 imposed on or paid by the Buyer, and any
liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with
respect thereto. The indemnity by the

 





22

--------------------------------------------------------------------------------

 

 

Sellers provided for in this Section 2.10(c) shall apply and be made whether or
not the Non- Excluded Taxes or Other Taxes for which indemnification hereunder
is sought have been correctly or legally asserted. Amounts payable by any Seller
under the indemnity set forth in this Section 2.10(c) shall be paid within ten
(10) days from the date on which the Buyer makes written demand therefor.

 

(d)        Within thirty (30) days after the date of any payment of Taxes, the
Sellers (or any Person making such payment on behalf of the Sellers) shall
furnish to the Buyer for its own account a certified copy of the original
official receipt evidencing payment thereof.

 

(e)        For purposes of this Section 2.10(e), the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code. Each Buyer (including for avoidance of doubt any
assignee, successor or participant) that either (i) is not incorporated under
the laws of the United States, any State thereof, or the District of Columbia or
(ii) has a name that does not include “Incorporated,” “Inc.,” “Corporation,”
“Corp.,” “P.C.,” “N.A.,” “National Association,” “insurance company,” or
“assurance company” (a “Non-Exempt Buyer”) shall deliver or cause to be
delivered to the Sellers the following properly completed and duly executed
documents:

 

(i)        in the case of a Non-Exempt Buyer that is not a United States person
or is a foreign disregarded entity for U.S. federal income tax purposes that is
entitled to provide such form, a complete and executed (x) U.S. Internal Revenue
Form W‑8BEN with Part II completed in which the Buyer claims the benefits of a
tax treaty with the United States providing for a zero or reduced rate of
withholding (or any successor forms thereto), including all appropriate
attachments or (y) a U.S. Internal Revenue Service Form W‑8ECI (or any successor
forms thereto); or

 

(ii)        in the case of an individual, (x) a complete and executed U.S.
Internal Revenue Service Form W‑8BEN (or any successor forms thereto) and a
certificate substantially in the form of Exhibit D  (a “Section 7 Certificate”)
or (y) a complete and executed U.S. Internal Revenue Service Form W‑9 (or any
successor forms thereto); or

 

(iii)        in the case of a Non-Exempt Buyer that is organized under the laws
of the United States, any State thereof, or the District of Columbia, a complete
and executed U.S. Internal Revenue Service Form W‑9 (or any successor forms
thereto), including all appropriate attachments; or

 

(iv)        in the case of a Non-Exempt Buyer that (x) is not organized under
the laws of the United States, any State thereof, or the District of Columbia
and (y) is treated as a corporation for U.S. federal income tax purposes, a
complete and executed U.S. Internal Revenue Service Form W‑8BEN (or any
successor forms thereto) and a Section 7 Certificate; or

 

(v)        in the case of a Non-Exempt Buyer that (A) is treated as a
partnership or other non-corporate entity, and (B) is not organized under the
laws of the United States, any State thereof, or the District of Columbia,
(x)(i) a complete and executed U.S. Internal Revenue Service Form W‑8IMY (or any
successor forms thereto) (including all

 





23

--------------------------------------------------------------------------------

 

 

required documents and attachments) and (ii) a  Section 7 Certificate, and
(y) without duplication, with respect to each of its beneficial owners and the
beneficial owners of such beneficial owners looking through chains of owners to
individuals or entities that are treated as corporations for U.S. federal income
tax purposes (all such owners, “beneficial owners”), the documents that would be
provided by each such beneficial owner pursuant to this section if such
beneficial owner were the Buyer; provided,  however, that no such documents will
be required with respect to a beneficial owner to the extent the actual Buyer is
determined to be in compliance with the requirements for certification on behalf
of its beneficial owner as may be provided in applicable U.S. Treasury
regulations, or the requirements of this clause (v) are otherwise determined to
be unnecessary, all such determinations under this clause (v) to be made in the
sole discretion of the Sellers; provided,  however, that the Buyer shall be
provided an opportunity to establish such compliance as reasonable; or

 

(vi)        in the case of a Non-Exempt Buyer that is disregarded for U.S.
federal income tax purposes, the document that would be provided by its
beneficial owner pursuant to this Section if such beneficial owner were the
Buyer; or

 

(vii)        in the case of a Non-Exempt Buyer that (A) is not a United States
person and (B) is acting in the capacity as an “intermediary” (as defined in
U.S. Treasury Regulations), (x)(i) a U.S. Internal Revenue Service Form W‑8IMY
(or any successor form thereto) (including all required documents and
attachments) and (ii) a  Section 7 Certificate, and (y) if the intermediary
is a “non-qualified intermediary” (as defined in U.S. Treasury Regulations),
from each person upon whose behalf the “non-qualified intermediary” is acting
the documents that would be provided by each such person pursuant to this
Section if each such person were the Buyer.

 

If the Buyer provided a form pursuant to clause (e)(i)(x) and the form provided
by the Buyer at the time the Buyer first becomes a party to this Repurchase
Agreement, indicate a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be treated as Taxes other than
“Non-Excluded Taxes” (“Excluded Taxes”) and shall not qualify as Non-Excluded
Taxes unless and until the Buyer provides the appropriate form certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate shall be
considered Excluded Taxes solely for the periods governed by such form. If,
however, on the date a Person becomes an assignee, successor or participant to
this Repurchase Agreement, the Buyer transferor was entitled to indemnification
or additional amounts under this Section 2.10, then the Buyer assignee,
successor or participant shall be entitled to indemnification or additional
amounts to the extent (and only to the extent), that the Buyer transferor was
entitled to such indemnification or additional amounts for Non-Excluded Taxes,
and the Buyer assignee, successor or participant shall be entitled to additional
indemnification or additional amounts for any other or additional Non-Excluded
Taxes.

 

(f)        For any period with respect to which the Buyer has failed to provide
the Sellers with the appropriate form, certificate or other document described
in Section 2.10(e) (other than (i) if such failure is due to a change in any
applicable Requirement of Law, or in the interpretation or application thereof,
occurring after the date on which a form, certificate or other document
originally was required to be provided by the Buyer or (ii) if it is legally
inadvisable or

 





24

--------------------------------------------------------------------------------

 

 

otherwise commercially disadvantageous for the Buyer to deliver such form,
certificate or other document), the Buyer shall not be entitled to
indemnification or additional amounts under Section 2.10(a) or
Section 2.10(c) with respect to Non-Excluded Taxes imposed by the United States
by reason of such failure; provided,  however, that should the Buyer become
subject to Non-Excluded Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Sellers shall take such
steps as the Buyer shall reasonably request, to assist the Buyer in recovering
such Non-Excluded Taxes.

 

(g)        Without prejudice to the survival of any other agreement of the
Sellers hereunder, the agreements and obligations of the Sellers contained in
this Section 2.10 shall survive the termination of this Repurchase Agreement.
Nothing contained in this Section 2.10 shall require the Buyer to make available
any of its tax returns or any other information that it deems to be confidential
or proprietary.

 

(h)        Each party to this Repurchase Agreement acknowledges that it is its
intent for purposes of U.S. federal, state and local income and franchise taxes,
to treat the Repurchase Price as indebtedness of the Sellers that is secured by
the Repurchase Assets, and to treat the Purchased Assets as owned by the Sellers
for federal income tax purposes in the absence of a Default by the Sellers. All
parties to this Repurchase Agreement agree to such treatment and agree to take
no action inconsistent with this treatment, unless required by law.

 

Section 3.        Payments; Computations; Etc.

 

3.1        Payments.

 

(a)        Except to the extent otherwise provided herein, all payments of
Repurchase Prices, Price Differential and other amounts to be made by the
Sellers under this Repurchase Agreement shall be made in Dollars, in immediately
available funds, without deduction, set-off or counterclaim, to the Buyer at the
following account maintained by the Buyer: Account No. 099999090, for the
account of Sutherland, JPMorgan Chase Bank, N.A., ABA No. 021‑000‑021,
Reference: Sutherland Asset I, LLC, Attn: Sophia Redzaj not later than
4:00 p.m., New York City time, on the date on which such payment shall become
due (and each such payment made after such time on such due date shall be deemed
to have been made on the next succeeding Business Day). The Sellers acknowledge
that they have no rights of withdrawal from the foregoing account.

 

(b)        Except to the extent otherwise expressly provided herein, if the due
date of any payment under this Repurchase Agreement would otherwise fall on a
day that is not a Business Day, such date shall be extended to the next
succeeding Business Day, and Price Differential shall be payable for the period
of such extension.

 

3.2        Computations. Price Differential shall be computed on the basis of a
360‑day year for the actual days elapsed (including the first day but excluding
the last day) occurring in the period for which payable.

 

Section 4.        Conveyance; Security Interest.

 

4.1        Conveyance; Security Interest.

 





25

--------------------------------------------------------------------------------

 

 

(a)        On each Purchase Date, each Seller hereby sells, assigns and conveys
all rights and interests in the Purchased Assets identified on the related Asset
Schedule and the Repurchase Assets. Although the parties intend that all
Transactions hereunder be sales and purchases (other than for accounting and tax
purposes) and not loans, in the event any such Transactions are deemed to be
loans, and in any event, each Seller hereby pledges to Buyer as security for the
performance by Sellers of the Obligations and hereby grants, assigns and pledges
to Buyer a fully perfected first priority security interest in the following
whether now owned or hereinafter acquired, now existing or hereafter created and
wherever located (collectively, the “Repurchase Assets”):

 

(i)        all Purchased Assets;

 

(ii)        all Asset Files, including without limitation all promissory notes,
and all Servicing Rights, Servicing Records, Servicing Agreements (if any) and
any other collateral pledged or otherwise relating to such Purchased Asset,
together with all files, documents, instruments, surveys, certificates,
correspondence, appraisals, computer programs, computer storage media,
accounting records and other books and records relating thereto;

 

(iii)        all insurance (issued by governmental agencies or otherwise) and
any insurance certificate or other document evidencing such insurance relating
to any Purchased Asset or the related Pledged Property and all claims and
payments thereunder;

 

(iv)        the Interest Income Asset with respect to any Purchased Asset;

 

(v)        the Collection Account and all monies from time to time on deposit
in such Collection Account;

 

(vi)        each Servicer Account and all monies from time to time on deposit in
such Servicer Account;

 

(vii)        all “general intangibles” as defined in the Uniform Commercial Code
relating to or constituting any and all of the foregoing; and

 

(viii)        any and all replacements, substitutions, distributions on or
proceeds of any and all of the foregoing.

 

(b)        The foregoing provision is intended to constitute a security
agreement or other arrangement or other credit enhancement related to this
Repurchase Agreement and Transactions hereunder as defined under Sections
101(47)(A)(v) and 741(7)(A)(xi) of the Bankruptcy Code.

 

(c)        Each Seller hereby authorizes Buyer to file such financing statement
or statements relating to the Repurchase Assets as Buyer, at its option, may
deem appropriate.  Sellers shall pay the filing costs for any financing
statement or statements prepared pursuant to this Section 4.

 

4.2        Further Documentation. At any time and from time to time, upon the
written request of the Buyer, and at the sole expense of the Sellers, each
Seller will promptly and duly
execute and deliver, or will promptly cause to be executed and delivered, such further

 





26

--------------------------------------------------------------------------------

 

 

instruments and documents and take such further action as the Buyer may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Repurchase Agreement and of the rights and powers herein granted,
including, without limitation, the filing of any financing or continuation
statements under the Uniform Commercial Code in effect in any jurisdiction with
respect to the Liens created hereby. Each Seller also hereby authorizes the
Buyer to file any such financing or continuation statement to the extent
permitted by applicable law. A photographic or other reproduction of this
Repurchase Agreement shall be sufficient as a financing statement for filing in
any jurisdiction.

 

4.3        Changes in Locations, Name, etc. No Seller shall (i) change the
location of its chief executive office/chief place of business from that
specified in Section 6.21 hereof, (ii) change its name, identity or corporate
structure (or the equivalent) or change the location where it maintains its
records with respect to the Repurchase Assets, or (iii) reincorporate or
reorganize under the laws of another jurisdiction unless it shall have given the
Buyer at least thirty (30) days prior written notice thereof and shall have
delivered to the Buyer all Uniform Commercial Code financing statements and
amendments thereto as the Buyer shall request and taken all other actions deemed
necessary by the Buyer to continue its perfected status in the Repurchase Assets
with at least the same priority.

 

4.4        Buyer’s Appointment as Attorney-in-Fact.

 

(a)        Each Seller hereby irrevocably constitutes and appoints the Buyer and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Seller and in the name of such Seller or in its own name, from
time to time, in the Buyer’s discretion, if an Event of Default shall have
occurred, and during its period of continuance, and for the purpose of carrying
out the terms of this Repurchase Agreement, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary or desirable to accomplish the purposes of this Repurchase Agreement,
and, without limiting the generality of the foregoing, each Seller hereby gives
the Buyer the power and right, on behalf of such Seller, without assent by, but
with notice to, such Seller, if an Event of Default shall have occurred and be
continuing, to take action pursuant to Section 9, including to do the following:

 

(i)        in the name of such Seller or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due with respect to any other
Repurchase Assets and to file any claim or to take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Buyer for the purpose of collecting any and all such moneys due with respect to
any other Repurchase Assets whenever payable;

 

(ii)        to pay or discharge taxes and Liens levied or placed on or
threatened against the Repurchase Assets; and

 

(iii)        (A) to direct any party liable for any payment under any Repurchase
Assets to make payment of any and all moneys due or to become due thereunder
directly to the Buyer or as the Buyer shall direct; (B) to ask or demand for,
collect, receive payment of and receipt for, any and all moneys, claims and
other amounts due or to

 





27

--------------------------------------------------------------------------------

 

 

become due at any time in respect of or arising out of any Repurchase Assets;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Repurchase Assets; (D) to commence
and prosecute any suits, actions or proceedings at law or in equity in any court
of competent jurisdiction to collect the Repurchase Assets or any thereof and to
enforce any other right in respect of any Repurchase Assets; (E) to defend any
suit, action or proceeding brought against such Seller with respect to any
Repurchase Assets; (F) to settle, compromise or adjust any suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Buyer may deem appropriate; and
(G) generally, to sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Repurchase Assets as fully and completely as
though the Buyer were the absolute owner thereof for all purposes, and to do, at
the Buyer’s option and Sellers’ expense, at any time, and from time to time, all
acts and things which the Buyer deems necessary to protect, preserve or realize
upon the Repurchase Assets and the Buyer’s Liens thereon and to effect the
intent of this Repurchase Agreement, all as fully and effectively as Seller
might do.

 

Each Seller hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable until all of the obligations of such Seller
under each of the Facility Documents have been fully and finally repaid and
performed. In addition to the foregoing, each Seller agrees to execute a Power
of Attorney, the form of Exhibit A  hereto, to be delivered on the date hereof.

 

Each Seller also authorizes the Buyer, at any time during the existence of an
Event of Default, to execute, in connection with any sale provided for in
Section 4.07 hereof, any endorsements, assignments or other instruments of
conveyance or transfer Repurchase Assets.

 

(b)        Reserved.

 

(c)        The powers conferred on the Buyer are solely to protect the Buyer’s
interests in the Repurchase Assets and shall not impose any duty upon the Buyer
to exercise any such powers. The Buyer shall be accountable only for amounts
that it actually receives as a result of the exercise of such powers, and
neither the Buyer nor any of its officers, directors, or employees shall be
responsible to either Seller for any act or failure to act hereunder, except for
its own gross negligence or willful misconduct.

 

4.5        Performance by Buyer of Seller’s Obligations. If a Seller fails to
perform or comply with any of its agreements contained in the Facility Documents
and the Buyer may itself perform or comply, or otherwise cause performance or
compliance, with such agreement, the expenses of the Buyer incurred in
connection with such performance or compliance, together with Price Differential
thereon at a rate per annum equal to the Default Rate, shall be payable by the
Sellers to the Buyer on demand and shall constitute Obligations.

 

4.6        Proceeds.

 

(a)        If an Event of Default shall occur and be continuing, (i) all
proceeds of the Repurchase Assets received by a Seller consisting of cash,
checks and other near-cash items shall

 





28

--------------------------------------------------------------------------------

 

 

be held by such Seller in trust for the Buyer, segregated from other funds of
such Seller, and shall forthwith upon receipt by such Seller be turned over to
the Buyer in the exact form received by such Seller (duly endorsed by such
Seller to the Buyer, if required) and (ii) any and all such proceeds received by
the Buyer (whether from such Seller or otherwise) may, in the sole discretion of
the Buyer, be held by the Buyer as additional cash margin and security for,
and/or then or at any time thereafter may be applied by the Buyer against, the
Obligations (whether matured or unmatured), such application to be in such order
as the Buyer shall elect.

 

(b)        Reserved.

 

(c)        Any balance of such proceeds remaining after the Obligations shall
have been paid in full and this Repurchase Agreement shall have been terminated
shall be paid over to the Sellers or to whomsoever may be lawfully entitled to
receive the same. For purposes hereof, proceeds shall include, but not be
limited to, all principal and interest payments, all prepayments and payoffs,
insurance claims, Condemnation Proceeds, sale proceeds, real estate owned rents
and any other income and all other amounts received with respect to the
Repurchase Assets.

 

4.7        Reserved.

 

4.8        Limitation on Duties Regarding Presentation of Repurchase Assets. The
Buyer’s duty with respect to the custody, safekeeping and physical preservation
of the Repurchase Assets in its possession shall be to deal with it in the same
manner as the Buyer deals with similar property for its own account. Neither the
Buyer nor any of its directors, officers or employees shall be liable for
failure to demand, collect or realize upon all or any part of the Repurchase
Assets or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Repurchase Assets upon the request of Seller or
otherwise.

 

4.9        Powers Coupled with an Interest. All authorizations and agencies
herein contained with respect to the Repurchase Assets are irrevocable and
powers coupled with an interest.

 

4.10        Release of Security Interest. Upon termination of this Repurchase
Agreement and payment to the Buyer of all Obligations and the performance of all
obligations under the Facility Documents, the Buyer shall release its security
interest in any remaining Repurchase Assets; provided that if any payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Buyer upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of a Seller, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or a trustee or similar
officer for, a Seller or any substantial part of its Property, or otherwise,
this Repurchase Agreement, all rights hereunder and the Liens created hereby
shall continue to be effective, or be reinstated, as though such payments had
not been made. So long as no Default or Event of Default has occurred and is
continuing and no Margin Deficit would result therefrom, the Buyer shall, at the
written request of a Seller given at least five (5) Business Days’ prior to the
date of release and provided that the related proceeds of such Purchased Assets
are remitted to the Collection Account and at least equal a Purchase Price
mutually agreed to by the Buyer and the Sellers, release its security interest
in a portion of the Repurchase Assets.

 





29

--------------------------------------------------------------------------------

 

 

Section 5.        Conditions Precedent.

 

5.1        Repurchase Agreement; Initial Transaction. The agreement of the Buyer
to enter into this Repurchase Agreement and to enter Transactions requested to
be made by it hereunder is subject to the satisfaction, immediately prior to or
concurrently with execution of this Repurchase Agreement and the entering into
such Transaction, of the condition precedent that the Buyer shall have received
from the Sellers any fees and expenses payable hereunder on the date hereof, and
all of the following conditions shall have been satisfied as determined by the
Buyer:

 

(a)        Facility Documents. The Buyer shall have received the Facility
Documents, duly executed by the parties thereto;

 

(b)        Filings, Registrations, Recordings.  (i) Any documents (including,
without limitation, financing statements) required to be filed, registered, or
recorded in order to create, in favor of the Buyer, a perfected, first-priority
security interest in the Repurchase Assets, subject to no Liens other than those
created hereunder, shall have been properly prepared for filing (including the
applicable county(ies) if the Buyer determines such filings are necessary in its
reasonable discretion), registration or recording in each office in each
jurisdiction in which such filings, registrations and recordations are required
to perfect such first-priority security interest, and (ii) UCC lien searches in
such jurisdictions or shall be applicable to each Seller and the Repurchase
Assets and which results shall be satisfactory to the Buyer;

 

(c)        Opinions of Counsel. An opinion or opinions of counsel as to
such matters as the Buyer may reasonably request, including customary corporate
and enforceability opinions and including, without limitation, a creation and
perfection and priority opinion with respect to the Purchased Assets, an opinion
that neither the Parent Seller nor the Guarantor is required to be registered as
an investment company under the Investment Company Act and standard opinions
regarding enforceability and an opinion regarding application of the securities
contract safe harbor;

 

(d)        Sellers’ and Guarantor’s Organizational Documents. A certificate of
existence of each Seller and the Guarantor delivered to the Buyer prior to the
Effective Date and certified copies of the organizational documents of each
Seller and the Guarantor and of all corporate or other authority for each Seller
and the Guarantor with respect to the execution, delivery and performance of the
Facility Documents and each other document to be delivered by each Seller and
the Guarantor from time to time in connection herewith;

 

(e)        Good Standing Certificates. A certified copy of a good
standing certificate (or its documentary equivalent) from the jurisdiction of
organization of the Guarantor and each Seller dated as of no earlier than the
date ten (10) Business Days prior to the Effective Date;

 

(f)        Incumbency Certificates. An incumbency certificate of each
Seller and the Guarantor certifying the names, true signatures and titles of the
representatives duly authorized to request transactions hereunder and to execute
the Facility Documents;

 





30

--------------------------------------------------------------------------------

 

 

(g)        ReadyCap Loan Documents. Buyer shall have received the ReadyCap Loan
Agreement and the other Loan Documents (as defined in the ReadyCap Loan
Agreement) duly executed by the parties thereto.

 

(h)        Consents, Licenses, Approvals, etc. The Buyer shall have received
copies certified by each Seller of all consents, licenses and approvals, if any,
required in connection with the execution, delivery and performance by each
Seller of, and the validity and enforceability of, the Facility Documents, which
consents, licenses and approvals shall be in full force and effect;

 

(i)        Transaction Request. On or prior to 10:00 a.m. (New York Time) at
least three (3) Business Days prior to the related Purchase Date, Sellers shall
have delivered to Buyer (a) a Transaction Request, and (b) an Asset Schedule.

 

(j)        Insurance. The Buyer shall have received evidence in form and
substance satisfactory to the Buyer showing compliance by the Sellers as of such
initial Purchase Date with Section 7.11 hereof;

 

(k)        Other Documents.  The Buyer shall have received such other
documents as the Buyer or its counsel may reasonably request.

 

5.2        Initial and Subsequent Transactions. The entering into of each
Transaction with Sellers on any Business Day is subject to the satisfaction of
the following further conditions precedent, both immediately prior to the Buyer
entering into such Transaction with Sellers and also after giving effect thereto
and to the intended use thereof:

 

(a)        No Default. No Default or Event of Default shall have occurred and be
continuing under the Facility Documents;

 

(b)        Reserved;

 

(c)        Representations and Warranties. Both immediately prior to entering
into the Transaction and also after giving effect thereto and to the intended
use thereof, the representations and warranties made by each Seller in Section 6
 hereof, shall be true, correct and complete on and as of the date of such
Transaction in all material respects with the same force and effect as if made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date);

 

(d)        Aggregate Asset Value and Maximum Facility Amount. The Aggregate
Purchase Price shall not exceed the Aggregate Asset Value or the Maximum
Facility Amount;

 

(e)        Reserved;

 

(f)        Collateral Confirm; Asset Schedule; and Exception Report; Etc. The
Buyer shall have received from the Custodian a Collateral Confirm in respect of
all Purchased Assets to be subject to a Transaction hereunder on such Business
Day and a corresponding Asset Schedule and an Exception Report, with Exceptions
in respect of such Purchased Assets acceptable to the Buyer in its sole
discretion, in each case dated such Business Day and duly

 





31

--------------------------------------------------------------------------------

 

 

completed. The Custodian shall have received acceptable evidence that the
Eligible Assets subject to the Transaction are not subject to a Fatal Exception;

 

(g)        Other Documents.   The Buyer shall also receive all of the documents
required under Section 2.03 hereof;

 

(h)        No Absence of Securities Market.   There shall not have occurred an
event or events resulting in the effective absence of a “securities market” for
securities backed by small business loans or an event or events shall have
occurred resulting in the Buyer not being able to sell securities backed by
small business loans at prices which would have been reasonable prior to such
event or events;

 

(i)        No Material Adverse Effect.   There shall not have occurred one or
more events that, in the reasonable judgment of the Buyer, constitutes or should
reasonably be expected to constitute a Material Adverse Effect;

 

(j)        Requirements of Law. The Buyer shall not have determined that the
introduction of or a change in any Requirement of Law or in the interpretation
or administration of any Requirement of Law applicable to the Buyer has made it
unlawful, and no Governmental Authority shall have asserted that it is unlawful,
for the Buyer to enter into Transactions hereunder;

 

(k)        Other Documents.   The Buyer shall have received such other
documents as the Buyer may reasonably request, consistent with market practices,
in form and substance reasonably acceptable to the Buyer.

 

Section 6.        Representations and Warranties.

 

Each Seller represents and warrants represents and warrants to the Buyer that as
of the Effective Date and the date of any Transaction hereunder and at all times
while the Facility Documents are in full force and effect:

 

6.1        Asset Schedule   The information set forth in the related Asset
Schedule and all other information or data furnished by, or on behalf of, a
Seller to the Buyer is complete, true and correct in all material respects, and
each Seller acknowledges that the Buyer has not verified the accuracy of such
information or data.

 

6.2        Solvency. The Facility Documents and each Transaction is not entered
into in contemplation of insolvency or with intent to hinder, delay or defraud
any of the Sellers’ creditors. No Seller is insolvent within the meaning of 11
U.S.C. Section 101(32) and the entering into of a Transaction pursuant hereto
(i) will not cause a Seller to become insolvent, (ii) will not result in any
property remaining with a Seller to be unreasonably small capital, and
(iii) will not result in debts that would be beyond a Seller’s ability to pay as
same mature.  Each Seller has received reasonably equivalent value in exchange
for the transfer of the Purchased Assets.

 





32

--------------------------------------------------------------------------------

 

 

6.3        No Broker. No Seller has dealt with any broker, investment banker,
agent, or other person, except for the Buyer, who may be entitled to any
commission or compensation in connection with this Repurchase Agreement.

 

6.4        Ability to Perform. No Seller believes, nor does it have any reason
or cause to believe, that any Seller cannot perform each and every covenant
contained in the Facility Documents to which it is a party on its part to be
performed.

 

6.5        Existence.  (a) (i) Parent Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of Delaware and
(ii) Trust Seller is a statutory trust duly organized, validly existing and in
good standing under the laws of Delaware, (b) has all requisite corporate or
other power, and has all governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted, except where the lack of such licenses,
authorizations, consents and approvals would not be reasonably likely to have a
Material Adverse Effect; and (c) is qualified to do business and is in good
standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not be reasonably likely (either individually or in the aggregate)
to have a Material Adverse Effect.

 

6.6        Financial Statements. The Guarantor has heretofore furnished to
the Buyer a copy of its (a) consolidated balance sheet and the consolidated
balance sheets of its consolidated Subsidiaries for the fiscal year ended
December 31, 2015, and the related consolidated statements of income and
retained earnings and of cash flows for Guarantor and its consolidated
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous year, with the opinion thereon of Deloitte &
Touche LLP and (b) consolidated balance sheet and the consolidated balance
sheets of its consolidated Subsidiaries for the such monthly periods of the
Guarantor up until March 31, 2016, and the related consolidated statements of
income and retained earnings and of cash flows for the Guarantor and its
consolidated Subsidiaries for such monthly periods, setting forth in each case
in comparative form the figures for the previous year. All such financial
statements are complete and correct and fairly present, in all material
respects, the consolidated financial condition of the Guarantor and each Seller
and its Subsidiaries and the consolidated results of their operations as at such
dates and for such monthly periods, all in accordance with GAAP applied on a
consistent basis. Since March 31, 2016, there has been no material adverse
change in the consolidated business, operations or financial condition of the
Guarantor and its consolidated Subsidiaries taken as a whole from that set forth
in said financial statements nor is the Guarantor aware of any state of facts
which (without notice or the lapse of time) would or could result in any such
material adverse change or could have a Material Adverse Effect. The Guarantor
does not have, on March 31, 2016, any liabilities, direct or indirect, fixed or
contingent, matured or unmatured, known or unknown, or liabilities for taxes,
long-term leases or unusual forward or long-term commitments not disclosed by,
or reserved against in, said balance sheet and related statements, and at the
present time there are no material unrealized or anticipated losses from any
loans, advances or other commitments of the Guarantor except as heretofore
disclosed to the Buyer in writing.

 





33

--------------------------------------------------------------------------------

 

 

6.7        No Breach.  Neither (a) the execution and delivery of the Facility
Documents nor (b) the consummation of the transactions therein contemplated to
be entered into by Sellers in compliance with the terms and provisions thereof
will conflict with or result in a breach of the organizational documents of a
Seller, or any applicable law, rule or regulation, or any order, writ,
injunction or decree of any Governmental Authority, or other material agreement
or instrument to which a Seller or any of its Subsidiaries is a party or by
which any of them or any of their Property is bound or to which any of them is
subject, or constitute a default under any such material agreement or instrument
or result in the creation or imposition of any Lien (except for the Liens
created pursuant to the Facility Documents) upon any Property of a Seller, or
any of its Subsidiaries pursuant to the terms of any such agreement or
instrument.

 

6.8        Action. Each Seller has all necessary corporate or other power,
authority and legal right to execute, deliver and perform its obligations under
each of the Facility Documents, as applicable; the execution, delivery and
performance by such Seller of each of the Facility Documents have been duly
authorized by all necessary corporate or other action on its part; and each
Facility Document has been duly and validly executed and delivered by such
Seller, as applicable, and constitutes a legal, valid and binding obligation of
such Seller enforceable against such Seller in accordance with its terms.

 

6.9        Approvals. No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any securities
exchange are necessary for the execution, delivery or performance by a Seller of
the Facility Documents or for the legality, validity or enforceability thereof,
except for filings and recordings in respect of the Liens created pursuant to
the Facility Documents.

 

6.10        Enforceability. This Repurchase Agreement and all of the other
Facility Documents executed and delivered by each Seller in connection herewith
are legal, valid and binding obligations of such Seller and are enforceable
against such Seller in accordance with their terms except as such enforceability
may be limited by (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors rights generally
and (ii) general principles of equity.

 

6.11        Indebtedness. No Seller shall incur any Indebtedness (other than the
Indebtedness outstanding under this Repurchase Agreement and the Facility
Documents) without giving prior written notice to the Buyer, which notice shall
include a description of such Indebtedness in form and substance acceptable to
Buyer in its sole discretion.

 

6.12        Material Adverse Effect. Since March 31, 2016, there has been no
development or event nor, to either Seller’s knowledge, any prospective
development or event, which has had or could have a Material Adverse Effect.

 

6.13        No Default.  No Default or Event of Default has occurred and is
continuing.

 

6.14        Real Estate Investment Trust. Guarantor has not engaged in any
material “prohibited transactions” as defined in Section 857(b)(6)(B)(iii) and
(C) of the Code. Guarantor for its current “tax year” (as defined in the Code)
is entitled to a dividends paid deduction under the requirements of Section 857
of the Code with respect to any dividends paid by it with respect

 





34

--------------------------------------------------------------------------------

 

 

to each such year for which it claims a deduction in its Form 1120‑REIT filed
with the United States Internal Revenue Service for such year served.

 

6.15        Adverse Selection. No Seller has selected the Assets in a manner so
as to adversely affect the Buyer’s interest.

 

6.16        Litigation. There are no actions, suits, arbitrations,
investigations (including, without limitation, any of the foregoing which are
pending or threatened) or other legal or arbitrable proceedings affecting the
Guarantor, a Seller, or any of their Subsidiaries or affecting any of the
Property of any of them before any Governmental Authority that (i) questions or
challenges the validity or enforceability of any of the Facility Documents or
any action to be taken in connection with the transactions contemplated hereby
or (ii) (A) with respect to the Guarantor, makes a claim in an aggregate amount
greater than $5,000,000, or (B) with respect to any Seller, makes a claim in an
aggregate amount greater than $1,000,000.

 

6.17        Margin Regulations. The use of all funds acquired by Sellers under
this Repurchase Agreement will not conflict with or contravene any of
Regulations T, U or X promulgated by the Board of Governors of the Federal
Reserve System as the same may from time to time be amended, supplemented or
otherwise modified.

 

6.18        Taxes.  (i) Each Seller has and its Subsidiaries have timely filed
all tax returns that are required to be filed by them and have timely paid all
Taxes, the failure of which to timely pay would cause a Material Adverse Effect
with respect to such Seller, except for any such Taxes as are being
appropriately contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves have been provided.
(ii) There are no Liens for Taxes, except for statutory liens for Taxes not yet
due and payable.

 

6.19        Investment Company Act. Neither Seller is an “investment company”,
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.

 

6.20        Chief Executive Office/Jurisdiction of Organization. On the
Effective Date, the Parent Seller’s chief executive office, is, and has been
located at 1140 Avenue of the Americas, 7th Floor, New York, New York 10036.  On
the Effective Date, the Parent Seller’s jurisdiction of organization is
Delaware. On the Effective Date, Trust Seller’s chief executive office, is, and
has been located at 1140 Avenue of the Americas, 7th Floor, New York, New York
10036. On the Effective Date, Trust Seller’s jurisdiction of organization is
Delaware.

 

6.21        Location of Books and Records. The location where each Seller keeps
its books and records, including all computer tapes and records related to the
Purchased Assets is its chief executive office.

 

6.22        True and Complete Disclosure.  (a) The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of each Seller to the Buyer in connection with the negotiation,
preparation or delivery of this Repurchase Agreement and the other Facility
Documents or included herein or therein or delivered pursuant hereto or thereto,
when taken as a whole, do not contain any untrue statement of material fact or,
to a Seller’s knowledge, omit to state any material fact necessary to make the
statements herein or therein, in

 





35

--------------------------------------------------------------------------------

 

 

light of the circumstances under which they were made, not misleading. All
written information furnished after the date hereof by or on behalf of each
Seller to the Buyer in connection with this Repurchase Agreement and the other
Facility Documents and the transactions contemplated hereby and thereby will be
true, complete and accurate in every material respect, or (in the case of
projections) based on reasonable estimates, on the date as of which such
information is stated or certified. There is no fact known to a Responsible
Officer of a Seller, after due inquiry, that could reasonably be expected to
have a Material Adverse Effect that has been disclosed herein, in the other
Facility Documents or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to the Buyer for use in connection
with the transactions contemplated hereby or thereby. Notwithstanding anything
to the contrary in this provision, in the event that (i) a Seller discovers any
information provided to Buyer that contains an untrue statement of material fact
or omits to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading, and (ii) such Seller provides correct information to Buyer prior to
any detrimental reliance by Buyer, as determined by Buyer, on the uncorrected
information, no violation of this provision shall have occurred in respect of
such information.

 

6.23        ERISA.

 

(a)        No liability under Section 4062, 4063, 4064 or 4069 of ERISA has been
or is expected to be incurred by either Seller, the Guarantor, or any ERISA
Affiliate thereof with respect to any Plan which is a Single-Employer Plan in an
amount that could reasonably be expected to have a Material Adverse Effect.

 

(b)        No Plan which is a Single-Employer Plan had an accumulated funding
deficiency, whether or not waived, as of the last day of the most recent
fiscal year of such Plan ended prior to the date hereof, and no such plan which
is subject to Section 412 of the Code failed to meet the requirements of
Section 436 of the Code as of such last day. Neither the Sellers, the Guarantor
nor any ERISA Affiliate thereof is subject to a Lien in favor of such a Plan as
described in Section 430(k) of the Code or Section 303(k) of ERISA.

 

(c)        Each Plan of each Seller, the Guarantor or each of its Subsidiaries
and each of its ERISA Affiliates is in compliance in all material respects with
the applicable provisions of ERISA and the Code, except where the failure to
comply would not result in any Material Adverse Effect.

 

(d)        Neither the Sellers, the Guarantor nor any of its Subsidiaries has
incurred a tax liability under Chapter 43 of the Code or a penalty under
Section 502(i) of ERISA which has not been paid in full, except where the
incurrence of such tax or penalty would not result in a Material Adverse Effect.

 

(e)        Neither the Sellers, the Guarantor nor any of its Subsidiaries nor
any ERISA Affiliate thereof has incurred or reasonably expects to incur any
withdrawal liability under Section 4201 of ERISA as a result of a complete or
partial withdrawal from a Multiemployer Plan in an amount that could reasonably
be expected to have a Material Adverse Effect.

 





36

--------------------------------------------------------------------------------

 

 

6.24        Reserved.

 

6.25        No Reliance. Each Seller has made its own independent decisions to
enter into the Facility Documents and as to whether such transaction is
appropriate and proper for it based upon its own judgment and upon advice from
such advisors (including without limitation, legal counsel and accountants) as
it has deemed necessary. No Seller is relying upon any advice from the Buyer as
to any aspect of the Facility Documents, including without limitation, the
legal, accounting or tax treatment of the Facility Documents.

 

6.26        Plan Assets. Neither the Sellers nor the Guarantor is an employee
benefit plan as defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code, and the Purchased Assets are not “plan assets”
within the meaning of 29 CFR §2510.3‑101, as modified by Section 3(42) of ERISA,
in a Seller’s hands and transactions by or with either Seller or a Guarantor are
not subject to any state or local statute regulating investments of, or
fiduciary obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.

 

6.27        Anti-Money Laundering Laws. The operations of each Seller and
Guarantor are conducted and have been conducted in all material respects in
compliance with the applicable anti-money laundering statutes of all
jurisdictions to which such Seller or Guarantor are subject and the rules and
regulations thereunder, including the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA Patriot Act) (collectively,
the “Anti-Money Laundering Laws”), and no action, suit or proceeding by or
before any court or governmental agency, authority or body or any arbitrator
involving the Sellers or Guarantor or any of their Subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the best knowledge of the
Sellers or Guarantor, threatened.

 

6.28        No Prohibited Persons. Neither the Sellers nor the Guarantor nor, to
the knowledge of the Sellers or the Guarantor, any director, officer, agent or
employee of a Seller or Guarantor or any of its subsidiaries is an individual or
entity (“Prohibited Person”) that is currently the subject of any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC-Administered Sanctions”), nor is located, organized or
resident in a country or territory that is the subject of OFAC‑Administered
Sanctions; and no Seller nor Guarantor will directly or indirectly use the
proceeds of the Transactions hereunder, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
Prohibited Person, to fund activities of or business with any Prohibited Person,
or in any country or territory, that at the time of such funding or
facilitation, is the subject of OFAC-Administered Sanctions, or in a manner that
would otherwise cause any Prohibited Person (including any Prohibited Person
involved in the Transactions hereunder) to violate any OFAC-Administered
Sanctions.

 

6.29        Repurchase Assets.

 

(a)        No Seller has assigned, pledged, or otherwise conveyed or encumbered
any Purchased Asset to any other Person, and a Seller is the sole owner of such
Purchased Asset and has good and marketable title thereto, free and clear of all
Liens, in each case except for Liens to be released simultaneously with the
Liens granted in favor of the Buyer hereunder.

 





37

--------------------------------------------------------------------------------

 

 

(b)        The provisions of this Repurchase Agreement are effective to create
in favor of the Buyer a valid security interest in all right, title and interest
of the Sellers in, to and under the Repurchase Assets.

 

(c)        Reserved.

 

(d)        Upon receipt by the Custodian of each SBC Loan Note, the Buyer shall
have a fully perfected first priority security interest therein.

 

(e)        Upon the filing of financing statements on Form UCC‑1 naming the
Buyer as “Secured Party” and such Seller as “Debtor”, and describing the
Repurchase Assets, in the jurisdictions and recording offices listed on Schedule
2 attached hereto, the security interests granted hereunder in the Repurchase
Assets will constitute fully perfected first priority security interests under
the Uniform Commercial Code in all right, title and interest of such Seller in,
to and under such Repurchase Assets which can be perfected by filing under the
Uniform Commercial Code.

 

6.30        Compliance with Representations and Warranties. Each Asset complies
with the representations and warranties listed in Schedule 1 hereto.

 

6.31        Foreign Corrupt Practices Act. Neither the Sellers nor Guarantor
nor, to the knowledge of the Sellers or Guarantor, any director, officer, agent
or employee of the Sellers or Guarantor is aware of or has taken any action,
directly or indirectly, that would result in a violation by such persons of the
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”); and the Sellers and Guarantor have conducted their
businesses in compliance with the FCPA and have instituted and maintain policies
and procedures designed to ensure continued compliance therewith.

 

Section 7. Covenants of the Sellers. On and as of the date of this Repurchase
Agreement and the date of each Transaction and on each day until this Repurchase
Agreement is no longer in force and the Obligations have been repaid in full,
each Seller covenants as follows:

 

7.1        Preservation of Existence; Compliance with Law.  Each Seller shall:

 

(a)        Preserve and maintain its legal existence and all of its material
rights, privileges, licenses and franchises necessary for the operation of its
business;

 

(b)        Comply with the requirements of all applicable laws, rules,
regulations and orders, whether now in effect or hereafter enacted or
promulgated by any applicable Governmental Authority (including, without
limitation, all environmental laws);

 

(c)        Maintain all material licenses, permits or other approvals necessary
for each Seller to conduct its business and to perform its obligations under the
Facility Documents, and shall conduct its business strictly in accordance with
applicable law;

 

(d)        Keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied; and

 





38

--------------------------------------------------------------------------------

 

 

(e)        Permit representatives of the Buyer, upon reasonable notice (unless
an Event of Default shall have occurred and is continuing, in which case, no
prior notice shall be required), during normal business hours, to examine, copy
and make extracts from its books and records, to inspect any of its Properties,
and to discuss its business and affairs with its officers, all to the extent
reasonably requested by the Buyer.

 

7.2        Taxes. Each Seller and its Subsidiaries shall timely file all tax
returns that are required to be filed by them and shall timely pay all material
Taxes due, except for any such Taxes as are being appropriately contested in
good faith by appropriate proceedings diligently conducted and with respect to
which adequate reserves have been provided.

 

7.3        Notice of Proceedings or Adverse Change. Each Seller shall give
notice to the Buyer immediately (unless otherwise specified below) after a
Responsible Officer of such Seller has any knowledge of:

 

(a)        promptly upon receipt of notice or knowledge of the occurrence of any
Default or Event of Default;

 

(b)        with respect to any Eligible Asset sold to the Buyer subject to a
Transaction hereunder, promptly upon receipt of any principal prepayment (in
full or partial) of such Purchased Asset (which principal prepayment shall
promptly be deposited in the Collection Account);

 

(c)        with respect to any Eligible Asset sold to the Buyer subject to a
Transaction hereunder, immediately upon receipt of notice or knowledge that the
underlying Pledged Property has been damaged by waste, fire, earthquake or earth
movement, windstorm, flood, tornado or other casualty, or otherwise damaged so
as to affect adversely the Asset Value of such Repurchase Asset;

 

(d)        as soon as practicable, but, in any case, no more than two
(2) Business Days, after a Seller has obtained actual knowledge of the existence
of any Critical Exception or Fatal Exception with respect to an SBC Loan, notice
identifying the SBC Loan with respect to which such Critical Exception or Fatal
Exception, as the case may be, exists and detailing the cause of such Critical
Exception or Fatal Exception;

 

(e)        promptly upon receipt of notice or knowledge, but, in any case, no
more than one (1) Business Day, after a Seller has obtained actual knowledge of
the existence of any Environmental Issue with respect to an SBC Loan, notice
identifying the SBC Loan with respect to which such Environmental Issue exists
and detailing the cause of such Environmental Issue and such Seller shall, if a
Pledged Property is subject to an Environmental Issue, direct the Servicer to
immediately stop any foreclosure proceedings and not commence new foreclosure
proceedings against such Pledged Property;

 

(f)        promptly, but no later than five (5) Business Days, upon receipt of
notice or knowledge of (i) any material default related to any Repurchase
Assets, (ii) any material Lien or material security interest (other than
security interests created hereby or by the other Facility Documents) on, or
material claim asserted against, any of the Repurchase Assets or (iii) any

 





39

--------------------------------------------------------------------------------

 

 

event or change in circumstances which could reasonably be expected to have
a Material Adverse Effect;

 

(g)        promptly, but no later than two (2) Business Days after a Seller
receives any of the same, deliver to the Buyer a true, complete, and correct
copy of any schedule, report, notice, or any other document delivered to a
Seller by any Person pursuant to, or in connection with, any of the SBC Loans;
or

 

(h)        upon discovery by a Seller or the Buyer of any breach of any
representation or warranty listed on Schedule 1  hereto applicable to any
Eligible Asset, the party discovering such breach shall promptly give notice of
such discovery to the other.

 

7.4        Financial Reporting.   The Guarantor shall maintain a system of
accounting established and administered in accordance with GAAP, and furnish to
the Buyer:

 

(a)        Within one hundred and twenty (120) days after the close of each
fiscal year, Financial Statements, including a statement of income and changes
in shareholders’ equity of the Guarantor for such year, and the related balance
sheet as at the end of such year, all in reasonable detail and accompanied by an
opinion of an accounting firm as to said financial statements;

 

(b)        Within forty-five (45) days after the close of each of the
Guarantor’s first three fiscal quarters in each fiscal year unaudited balance
sheets and income statements, for the period from the beginning of such
fiscal year to the end of such quarter, subject, however, to year-end
adjustments;

 

(c)        Simultaneously with the furnishing of each of the financial
statements to be delivered pursuant to subsection (a) or (b) above a certificate
in form and substance acceptable to the Buyer in its sole discretion and
certified by a Responsible Officer of a Guarantor;

 

(d)        If applicable, copies of any 10‑Ks, 10‑Qs, registration statements
and other “corporate finance” SEC filings (other than 8‑Ks) by Guarantor, within
five (5) Business Days of their filing with the SEC; provided, that, Guarantor
or any Affiliate will provide the Buyer with a copy of the annual 10‑K filed
with the SEC by a Seller or its Affiliates, no later than ninety (90) days after
the end of the year; and

 

(e)        Promptly, from time to time, such other information regarding
the business affairs, operations and financial condition of Guarantor as the
Buyer may reasonably request.

 

7.5        Visitation and Inspection Rights.  Each Seller, Guarantor and
Investment Manager shall permit the Buyer to inspect, and to discuss with such
Seller’s, Guarantor’s or Investment Manager’s, as applicable, officers, agents
and auditors, the affairs, finances, and accounts of such Seller, Guarantor or
Investment Manager, as applicable, the SBC Loans, and such Seller’s, Guarantor’s
or Investment Manager’s, as applicable, books and records, and to make abstracts
or reproductions thereof and to duplicate, reduce to hard copy or otherwise use
any and all computer or electronically stored information or data, in each case,
(i) during normal business hours, (ii) upon reasonable notice (provided, that
upon the occurrence of an Event of Default, no

 





40

--------------------------------------------------------------------------------

 

 

notice shall be required), and (iii) at the expense of such Seller, Guarantor or
Investment Manager, as applicable, to discuss with its officers, its affairs,
finances, and accounts.

 

7.6        Reimbursement of Expenses. On the date of execution of this
Repurchase Agreement, Sellers shall reimburse the Buyer for all expenses
incurred by the Buyer on or prior to such date. From and after such date,
Sellers shall promptly reimburse the Buyer for all expenses as the same are
incurred by the Buyer and within thirty (30) days of the receipt of invoices
therefor.

 

7.7        Further Assurances. Each Seller shall execute and deliver to the
Buyer all further documents, financing statements, agreements and instruments,
and take all further action that may be required under applicable law, or that
the Buyer may reasonably request, in order to effectuate the transactions
contemplated by this Repurchase Agreement and the Facility Documents or, without
limiting any of the foregoing, to grant, preserve, protect and perfect the
validity and first-priority of the security interests created or intended to be
created hereby. Each Seller shall do all things necessary to preserve the
Repurchase Assets so that they remain subject to a first priority perfected
security interest hereunder. Without limiting the foregoing, each Seller will
comply with all rules, regulations, and other laws of any Governmental Authority
and cause the Repurchase Assets to comply with all applicable rules, regulations
and other laws. No Seller will allow any default for which such Seller is
responsible to occur under any Purchased Asset or any Facility Document and each
Seller shall fully perform or cause to be performed when due all of its
obligations under any Purchased Asset or the Facility Documents.

 

7.8        True and Correct Information. All information, reports, exhibits,
schedules, financial statements or certificates of the Guarantor, Investment
Manager or a Seller or any of its Affiliates thereof or any of their officers
furnished to the Buyer hereunder and during the Buyer’s diligence of the
Guarantor, Investment Manager and the Sellers are and will be true and complete
and will not, to either Seller’s knowledge, omit to disclose any material facts
necessary to make the statements herein or therein, in light of the
circumstances in which they are made, not misleading. All required financial
statements, information and reports delivered by the Guarantor, Investment
Manager or a Seller to the Buyer pursuant to this Repurchase Agreement shall be
prepared in accordance with GAAP, or in applicable, to SEC filings, the
appropriate SEC accounting requirements. Notwithstanding anything to the
contrary in this provision, in the event that (i) a Seller discovers any
information provided to Buyer that contains an untrue statement of material fact
or omits to state any material fact necessary to make the statements herein or
therein, in light of the circumstances under which they were made, not
misleading, and (ii) such Seller provides correct information to Buyer prior to
any detrimental reliance by Buyer, as determined by Buyer, on the uncorrected
information, no violation of this provision shall have occurred in respect of
such information.

 

7.9        ERISA Events.

 

(a)        Promptly upon becoming aware of the occurrence of any Event of ERISA
Termination which together with all other Events of ERISA Termination occurring
within the prior 12 months involve a payment of money by or a potential
aggregate liability of Sellers and/or Guarantor or any ERISA Affiliate thereof
or any combination of such entities in excess of $1,000,000 the Sellers shall
give the Buyer a written notice specifying the nature thereof, what

 





41

--------------------------------------------------------------------------------

 

 

action such Seller or Guarantor or any ERISA Affiliate thereof has taken and,
when known, any action taken or threatened by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto;

 

(b)        Promptly upon receipt thereof, each Seller shall furnish to the Buyer
copies of (i) all notices received by a Seller or Guarantor or any ERISA
Affiliate thereof of the PBGC’s intent to terminate any Plan or to have a
trustee appointed to administer any Plan; (ii) all notices received by a Seller
or Guarantor or any ERISA Affiliate thereof from the sponsor of a Multiemployer
Plan pursuant to Section 4202 of ERISA involving a withdrawal liability in
excess of $1,000,000; and (iii) all funding waiver requests filed by a Seller or
Guarantor or any ERISA Affiliate thereof with the Internal Revenue Service with
respect to any Plan, the accrued benefits of which exceed the present value of
the plan assets as of the date the waiver request is filed by more than
$1,000,000, and all communications received by a Seller or Guarantor or any
ERISA Affiliate thereof from the Internal Revenue Service with respect to any
such funding waiver request.

 

7.10        No Adverse Selection. No Seller shall select Eligible Assets using
any type of adverse selection or other selection criteria which would adversely
affect the Buyer.

 

7.11        Insurance. Sellers, Investment Manager and Guarantor shall continue
to maintain Fidelity Insurance in an aggregate amount at least equal to
$10,000,000. Sellers, Investment Manager and Guarantor shall maintain Fidelity
Insurance in respect of its officers and employees, with respect to any claims
made in connection with all or any portion of the Purchased Assets. Sellers,
Investment Manager and Guarantor shall notify the Buyer of any material change
in the terms of any such Fidelity Insurance.

 

7.12        Books and Records. Each Seller shall, to the extent practicable,
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing the SBC Loans in
the event of the destruction of the originals thereof), and keep and maintain or
obtain, as and when required, all documents, books, records and other
information reasonably necessary or advisable for the collection of all SBC
Loans.

 

7.13        Illegal Activities. No Seller shall engage in any conduct or
activity that could subject its assets to forfeiture or seizure.

 

7.14        Material Change in Business. Neither the Sellers nor Guarantor shall
make any material change in the nature of its business as carried on at the date
hereof.

 

7.15        Limitation on Dividends and Distributions. Following the occurrence
and during the continuation of an Event of Default or if an Event of Default
would result therefrom, neither the Sellers nor Guarantor shall make any payment
on account of, or set apart assets for, a sinking or other analogous fund for
the purchase, redemption, defeasance, retirement or other acquisition of any
equity interest of such Seller or Guarantor, whether now or hereafter
outstanding, or make any other distribution or dividend in respect of any of the
foregoing or to any shareholder or equity owner of such Seller or Guarantor,
either directly or indirectly, whether in cash or property or in obligations of
such Seller or Guarantor or any of such Seller’s or Guarantor’s consolidated
Subsidiaries; provided that the Guarantor shall be permitted to pay such
dividends

 





42

--------------------------------------------------------------------------------

 

 

to the extent funds are distributed to the Guarantor and only in order to
satisfy the REIT Distribution Requirement.

 

7.16        Disposition of Assets; Liens. No Seller nor Guarantor shall convey,
sell, lease, assign, transfer or otherwise dispose of (collectively,
“Transfer”), all or substantially all of its Property, business or assets
(including, without limitation, receivables and leasehold interests) whether now
owned or hereafter acquired (other than a Transfer that is an ordinary course
securitization or a whole loan sale) or allow any Subsidiary (other than a
special purpose entity established in accordance with customary secondary market
procedures for the financing or sale of specified assets) to Transfer
substantially all of its assets to any Person; provided that each Seller or
Guarantor may after prior written notice to the Buyer allow such action with
respect to any Subsidiary which is not a material part of the Sellers’ overall
business operations.

 

7.17        Transactions with Affiliates. No Seller shall enter into any
transaction, including, without limitation, the purchase, sale, lease or
exchange of property or assets or the rendering or accepting of any service with
any Affiliate, unless such transaction is (a) not otherwise prohibited in this
Repurchase Agreement, (b) in the ordinary course of such Seller’s business,
(c) a securitization transaction entered into by a Seller which does not include
any Purchased Assets financed under the Facility Documents (other than as
permitted by this Repurchase Agreement) and (d) upon fair and reasonable terms
no less favorable to such Seller than it would obtain in a comparable arm’s
length transaction with a Person which is not an Affiliate.

 

7.18        ERISA Matters.

 

(a)        Neither the Sellers nor Guarantor shall permit any event or condition
which is described in any of clauses (i) through (viii) of the definition of
“Event of ERISA Termination” to occur or exist with respect to any Plan or
Multiemployer Plan if such event or condition, together with all other events or
conditions described in the definition of Event of ERISA Termination occurring
within the prior 12 months, involves the payment of money by or an incurrence of
liability of a Seller or Guarantor or any ERISA Affiliate thereof, or any
combination of such entities in an amount in excess of $1,000,000.

 

(b)        Neither the Sellers nor Guarantor shall be an employee benefit plan
as defined in Section 3 of Title I of ERISA, or a plan described in
Section 4975(e)(1) of the Code and neither the Sellers nor Guarantor shall use
“plan assets” within the meaning of 29 CFR §2510.3‑101, as modified by
Section 3(42) of ERISA, to engage in this Repurchase Agreement or the
Transactions hereunder, and transactions by or with either Seller or Guarantor
are not subject to any state or local statute regulating investments of, or
fiduciary obligations with respect to governmental plans within the meaning of
Section 3(32) of ERISA.

 

7.19        Consolidations, Mergers and Sales of Assets. No Seller shall
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer all or substantially all of its assets to any other Person.

 

7.20        REIT Status. Guarantor shall maintain its status as a real estate
investment trust under Section 856 of the Code, as amended, and shall be
entitled to claim dividend paid deductions pursuant to Section 857 of the Code,
as amended.

 





43

--------------------------------------------------------------------------------

 

 

7.21        Asset Tape. Sellers shall deliver to the Buyer monthly, on or before
fifteen (15) days after the end of each calendar month,  (i) a schedule in
computer-readable form, containing such information reasonably requested by the
Buyer, including, without limitation, servicing information, with those fields
specified by the Buyer from time to time, on a loan-by-loan basis and in the
aggregate, with respect to the SBC Loans sold in a Transaction under this
Repurchase Agreement by such Seller or any other Servicer of the SBC Loans (if
any), including any fields Buyer may reasonably request in order to determine
the Market Value of the Purchased Assets and all data which the Buyer is
required to obtain for any regulatory reporting purposes and (ii) a status sheet
schedule, containing such information reasonably requested by the Buyer with
those fields specified by the Buyer from time to time, on a loan-by-loan basis,
including any fields Buyer may reasonably request in order to determine the
Market Value of the Purchased Assets and all data which the Buyer is required to
obtain for any regulatory reporting purposes (collectively, the “Asset Tape”).

 

7.22        Financial Covenants. Guarantor shall at all times comply with all
financial covenants and/or financial ratios set forth in Section 3 of the
Pricing Side Letter.

 

7.23        No Amendment or Waiver. No Seller will, nor will it permit or allow
others to amend, modify, terminate or waive any provision of any Purchased Asset
to which a Seller is a party in any manner which shall reasonably be expected to
materially and adversely affect the value of such Purchased Asset unless the
Buyer consents in writing after being provided at least five (5) Business Days’
prior written notice from the Sellers, together with a written summary, of such
amendment, modification or termination.

 

7.24        Reserved.

 

7.25        Restrictions on Sale or Other Disposition of Purchased Assets. No
Transfer of Purchased Assets shall be permitted, (i) to the extent such Transfer
would cause a Default or Event of Default, or (ii) unless prior to the sale or
other disposition of a Purchased Asset, the Sellers have submitted the terms of
proposed sale to the Buyer, and the Buyer shall have the right to re-determine
the Market Value of the Purchased Assets which would remain subsequent to the
sale and require any resulting Margin Deficit payment be paid in conjunction
with the proposed sale.

 

Section 8.        Events of Default. Each of the following events shall
constitute an event of default (an “Event of Default”):

 

8.1        Payment Default. Sellers shall fail to (i) pay Price Differential
which failure remains unremedied for one (1) Business Day following its due
date, (ii) pay any Repurchase Price (other than the portion thereof consisting
of Price Differential) or Margin Deficit when due, or (iii) pay fees or other
amounts not specified in clauses (i) or (ii) which failure remains unremedied
for two (2) Business Days following the date on which they are due; or

 

8.2        Representation and Warranty Breach. Any representation, warranty
or certification made or deemed made herein or in any other Facility Document by
the applicable Seller or the Guarantor or any certificate furnished to the Buyer
pursuant to the provisions hereof or thereof or any information with respect to
the SBC Loans furnished in writing by or on behalf

 





44

--------------------------------------------------------------------------------

 

 

of any Seller or, any Seller or the Guarantor shall prove to have been untrue or
misleading in any material respect as of the time made or furnished (other than
the representations and warranties set forth in Schedule 1 which shall be
considered solely for the purpose of determining the Market Value of the Assets;
unless Buyer determines that (i) any Seller or Guarantor shall have made any
such representations and warranties with actual knowledge that they were
materially false or misleading at the time made; (ii) any such representations
and warranties have been materially false or misleading on a regular basis); or

 

8.3        Immediate Covenant Defaults. The failure of any Seller or Guarantor
to perform, comply with or observe any term, covenant or agreement applicable to
any Seller or Guarantor contained in any of Sections 7.01 (Preservation of
Existence, Compliance with Law), 7.08 (True and Correct Information), 7.10 (No
Adverse Selection), 7.13 (Illegal Activities), 7.14 (Material Change in
Business), 7.15 (Limitation of Dividends and Distributions), 7.16 (Disposition
of Assets; Liens), 7.17 (Transactions with Affiliates), 7.19 (Consolidations,
Mergers and Sales of Assets), 7.20 (REIT Status),  7.21 (Asset Tape), 7.22
(Financial Covenants), 7.23 (No Amendment or Waiver), or 7.25 (Restrictions on
Sale or Other Disposition of Purchased Assets) hereof; or

 

8.4        Additional Covenant Defaults. Any Seller or the Guarantor, shall fail
to observe or perform any other covenant or agreement contained in this
Repurchase Agreement (and not identified in Section 8.03) or any other Facility
Document, and if such default shall be capable of being remedied, and such
failure to observe or perform shall continue unremedied for a period of one
(1) Business Day; or

 

8.5        Judgments.  A judgment or judgments for the payment of
money in excess of

 

$1,000,000 in the aggregate shall be rendered against any Seller or the
Guarantor in the aggregate by one or more courts, administrative tribunals or
other bodies having jurisdiction and the same shall not be satisfied, discharged
(or provision shall not be made for such discharge) or bonded, or a stay of
execution thereof shall not be procured, within thirty (30) days from the date
of entry thereof, and such Seller or the Guarantor shall not, within said period
of thirty (30) days, or such longer period during which execution of the same
shall have been stayed or bonded, appeal therefrom and cause the execution
thereof to be stayed during such appeal; or

 

8.6        Cross-Default.  (i) Any of any Seller, ReadyCap or the Guarantor
shall be in default under any Indebtedness of such Seller, ReadyCap or the
Guarantor in the aggregate amount of $1,000,000, which default (1) involves the
failure to pay a matured obligation or (2) in respect of such Indebtedness
would, with or without the giving of notice or lapse of time or both, permit its
acceleration, or (ii) any Seller, ReadyCap or the Guarantor shall be in a
payment default under any material agreement entered into by such Seller,
ReadyCap or the Guarantor and the Buyer or any of the Buyer’s Affiliates; or

 

8.7        Insolvency Event. An Insolvency Event shall have occurred with
respect to any Seller or the Guarantor; or

 

8.8        Enforceability.  For any reason this Repurchase Agreement at any time
shall not to be in full force and effect in all material respects or shall not
be enforceable in all material respects in accordance with its terms against any
Seller or the Guarantor, or any Lien granted

 





45

--------------------------------------------------------------------------------

 

 

pursuant hereto shall fail to be perfected and of first priority, or any Person
(other than the Buyer) shall contest the validity, enforceability, perfection or
priority of any Lien granted pursuant thereto, or any party thereto (other than
Buyer) shall seek to disaffirm, terminate, limit or reduce its obligations
hereunder; or

 

8.9        Liens. Any Seller or the Guarantor, shall grant, or suffer to exist,
any Lien on any Purchased Assets (except any Lien in favor of the Buyer); or the
Liens contemplated hereby shall fail to be first priority perfected Liens on any
Purchased Assets, and the related Repurchase Assets in favor of the Buyer; or

 

8.10        Material Adverse Effect. As determined by Buyer in its sole
discretion, there shall have occurred a Material Adverse Effect with respect to
either Seller or the Guarantor and/or related Repurchase Assets; or

 

8.11        Change in Control. There shall have occurred a Change in Control in
either Seller or the Guarantor; or

 

8.12        Going Concern. Any Seller or the Guarantor shall have audited
financial statements or notes thereto or other opinions or conclusions stated
therein that shall be qualified or limited by reference to the status of any
Seller or the Guarantor as a “going concern” or reference of similar import; or

 

8.13        Inability to Perform. An officer of any Seller or the Guarantor,
shall admit its inability to, or its intention not to, perform any of any
Seller’s or Guarantor’s obligations; or

 

8.14        Reserved; or

 

8.15        Replacement of Servicers. The failure of any Seller or the
Guarantor, to replace any Servicer in accordance with the applicable Servicing
Agreement within the earlier of (1) the timeframe set forth in such Servicing
Agreement or (2) thirty (30) days, in either case, upon a default of the
Servicer thereunder; or

 

8.16        Investment Manager. Waterfall Asset Management, LLC ceases to be the
Investment Manager; or

 

8.17        REIT Qualification. Guarantor shall fail to maintain its status as a
real estate investment trust under Section 856 of the Code, as amended or fails
to be entitled to claim dividend paid deductions pursuant to Section 857 of the
Code, as amended.

 

Notwithstanding any other provision of this Section 8  any grace or notice
period provided herein in respect of a notice to be given or action to be taken
by the Buyer may be shortened or eliminated by the Buyer if, in its sole
discretion, it is unreasonable to do so under the circumstances, taking into
consideration, among other things, the volatility of the market for the
Purchased Assets or other securities involved, the extent and nature or any
Event of Default (or events which with the giving of such notice and passage of
time would constitute Events of Default) and the risks inherent in deferring the
exercise of remedies for the otherwise applicable grace or notice period.

 





46

--------------------------------------------------------------------------------

 

 

Section 9.        Remedies Upon Default.

 

(a)        If an Event of Default occurs with respect to a Seller, the following
rights and remedies are available to Buyer; provided that an Event of Default
shall be deemed to be continuing unless expressly waived by Buyer in writing.

 

(i)        At the option of Buyer, exercised by written notice to such Seller,
the Repurchase Date for each Transaction hereunder, if it has not already
occurred, shall be deemed immediately to occur. Buyer shall give notice to the
Sellers of exercise of such option as promptly as practicable.

 

(ii)       If Buyer exercises or is deemed to have exercised the option referred
to in subsection (a)(i) of this Section:

 

(A)        Sellers’ obligations in such Transactions to repurchase all Purchased
Assets, at the Aggregate Repurchase Price therefor on the Repurchase Date
determined in accordance with subsection (a)(i) of this Section, (1) shall
thereupon become immediately due and payable, (2) all Income paid after such
exercise or deemed exercise shall be retained by Buyer and applied to the unpaid
Aggregate Repurchase Price and any other amounts owed by Sellers hereunder, and
(3) Sellers shall immediately deliver to Buyer any Purchased Assets and
Repurchase Assets subject to such Transactions then in such Seller’s
possession or control;

 

(B)        to the extent permitted by applicable law, the Aggregate Repurchase
Price with respect to each such Transaction shall be increased by the aggregate
amount obtained by daily application of, on a 360 day per year basis for the
actual number of days during the period from and including the date of the
exercise or deemed exercise of such option to but excluding the date of payment
of the Aggregate Repurchase Price as so increased, (x) the Default Rate in
effect following an Event of Default to (y) the Aggregate Repurchase Price for
such Transaction as of the Repurchase Date as determined pursuant to subsection
(a)(i) of this Section (decreased as of any day by (i) any amounts actually in
the possession of Buyer pursuant to clause (C) of this subsection, and (ii) any
proceeds from the sale of Purchased Assets and Repurchase Assets applied to the
Aggregate Repurchase Price pursuant to subsection (a)(iv) of this Section; and

 

(C)        all Income actually received by Buyer pursuant to Section 2.05 shall
be applied to the unpaid Aggregate Repurchase Price owed by Sellers.

 

(iii)        Upon the occurrence of one or more Events of Default, Buyer shall
have the right to obtain physical possession of all files of Sellers relating to
the Repurchase Assets and all documents relating to the Purchased Assets and
Repurchase Assets which are then or may thereafter come in to the possession of
Sellers or any third party acting for Sellers and Sellers shall deliver to Buyer
such assignments as Buyer shall request. Buyer shall be entitled to specific
performance of all agreements of Sellers contained in Facility Documents.

 





47

--------------------------------------------------------------------------------

 

 

(iv)        At any time on the Business Day following notice to Sellers (which
notice may be the notice given under subsection (a)(i) of this Section), in the
event Sellers have not repurchased all Purchased Assets and Repurchase Assets,
Buyer may (A) immediately sell, without demand or further notice of any kind, at
a public or private sale and at such price or prices as Buyer may deem
satisfactory any or all Purchased Assets and the Repurchase Assets subject to
such Transactions hereunder and apply the proceeds thereof to the aggregate
unpaid Repurchase Prices and any other amounts owing by Sellers hereunder or
(B) in its sole discretion elect, in lieu of selling all or a portion of such
Purchased Assets and Repurchase Assets, to give Sellers credit for such
Purchased Assets and the Repurchase Assets in an amount equal to the Market
Value of the Purchased Assets and Repurchase Assets against the unpaid Aggregate
Repurchase Price and any other amounts owing by Sellers hereunder. The proceeds
of any disposition of Purchased Assets and the Repurchase Assets shall be
applied as determined by Buyer in its sole discretion.

 

(v)        Each Seller shall be liable to Buyer for (i) the amount of all
reasonable legal or other expenses (including, without limitation, costs and
expenses of Buyer in connection with the enforcement of this Repurchase
Agreement or any other agreement evidencing a Transaction, whether in action,
suit or litigation or bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally, further including, without limitation,
the reasonable fees and expenses of counsel (including the costs of internal
counsel of Buyer) incurred in connection with or as a result of an Event of
Default, (ii) damages in an amount equal to the cost (including all fees,
expenses and commissions) of entering into replacement transactions and entering
into or terminating hedge transactions in connection with or as a result of an
Event of Default, and (iii) any other reasonable out-of-pocket loss, damage,
cost or expense directly arising or resulting from the occurrence of an Event of
Default in respect of a Transaction.

 

(vi)        Buyer shall have, in addition to its rights hereunder, any rights
otherwise available to it under any other agreement or applicable law.

 

(b)        Buyer may exercise one or more of the remedies available hereunder
immediately upon the occurrence of an Event of Default and at any time
thereafter without notice to the Sellers. All rights and remedies arising under
this Repurchase Agreement as amended from time to time hereunder are cumulative
and not exclusive of any other rights or remedies which Buyer may have.

 

(c)        Buyer may enforce its rights and remedies hereunder without prior
judicial process or hearing, and each Seller hereby expressly waives any
defenses such Seller might otherwise have to require Buyer to enforce its rights
by judicial process. Each Seller also waives any defense (other than a defense
of payment or performance) such Seller might otherwise have arising from the use
of nonjudicial process, enforcement and sale of all or any portion of the
Repurchase Assets, or from any other election of remedies. Each Seller
recognizes that nonjudicial remedies are consistent with the usages of the
trade, are responsive to commercial necessity and are the result of a bargain at
arm’s length.

 





48

--------------------------------------------------------------------------------

 

 

(d)        To the extent permitted by applicable law, Sellers shall be liable to
Buyer for Price Differential on any amounts owing by Sellers hereunder, from the
date Sellers become liable for such amounts hereunder until such amounts are
(i) paid in full by such Seller or (ii) satisfied in full by the exercise of
Buyer’s rights hereunder. Price Differential on any sum payable by Sellers to
Buyer under this Section 9(d) shall be at a rate equal to the Default Rate.

 

(e)        Without limiting the rights of Buyer hereto to pursue all other legal
and equitable rights available to Buyer for Sellers’ failure to perform its
obligations under this Repurchase Agreement, each Seller acknowledges and agrees
that the remedy at law for any failure to perform obligations hereunder would be
inadequate and Buyer shall be entitled to specific performance, injunctive
relief, or other equitable remedies in the event of any such failure. The
availability of these remedies shall not prohibit Buyer from pursuing any other
remedies for such breach, including the recovery of monetary damages.

 

Section 10.        No Duty of Buyer. The powers conferred on
the Buyer hereunder are solely to protect the Buyer’s interests in the
Repurchase Assets and shall not impose any duty upon it to exercise any such
powers. The Buyer shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither it nor any of
its officers, directors, employees or agents shall be responsible to Sellers for
any act or failure to act hereunder, except for its or their own gross
negligence or willful misconduct.

 

Section 11.        Indemnification And Expenses.

 

11.1        Indemnification. Each Seller agrees to hold the Buyer and each of
its officers, directors, employees, advisors and agents (each, an “Indemnified
Party”) harmless from and indemnify each Indemnified Party against all
liabilities, losses, damages, judgments, costs and expenses of any kind
(including reasonable fees of counsel) which may be imposed on, incurred by or
asserted against such Indemnified Party (collectively, “Costs”), relating to or
arising out of this Repurchase Agreement, any other Facility Document or any
transaction contemplated hereby or thereby, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Repurchase Agreement, any other Facility Document or any transaction
contemplated hereby or thereby, that, in each case, results from anything other
than the Indemnified Party’s gross negligence or willful misconduct; provided
that Costs shall not include Costs of any claim made by an Indemnified Party if
a court or arbitrator has made a final, non-appealable judgment in favor of such
Seller with respect to such claim. Without limiting the generality of the
foregoing, each Seller agrees to hold each Indemnified Party harmless from and
indemnify such Indemnified Party against all Costs with respect to all SBC Loans
relating to or arising out of (i) any Environmental Issue, (ii) the gross
negligence, fraud or willful misconduct of a Seller or any of its officers,
directors, employees or agents (each a “Seller Indemnifying Party”) arising out
of, relating to, or in any way connected with, a Seller’s representations,
warranties, covenants, rights, obligations or liabilities under any Facility
Document, including without limitation, the misappropriation of funds by any
Seller Indemnifying Party, (iii) any failure by a Seller Indemnifying Party to
properly apply insurance or Condemnation Proceeds on account of the applicable
SBC Loan, or (iv) any failure to timely deliver any Asset File or document
therein as required by the Custodial Agreement. In any suit, proceeding or
action brought by any Indemnified Party in connection with any SBC Loan for any
sum owing thereunder, or to enforce any provisions of any SBC Loan, the Sellers
will save, indemnify and

 





49

--------------------------------------------------------------------------------

 

 

hold such Indemnified Party harmless from and against all expense, loss or
damage suffered by reason of any defense, set-off, counterclaim, recoupment or
reduction or liability whatsoever of the account debtor or obligor thereunder,
arising out of a breach by a Seller of any obligation thereunder or arising out
of any other agreement, indebtedness or liability at any time owing to or in
favor of such account debtor or obligor or its successors from a Seller. Each
Seller also agrees to reimburse any Indemnified Party as and when billed by such
Indemnified Party for all such Indemnified Party’s reasonable costs and expenses
incurred in connection with the enforcement or the preservation of such
Indemnified Party’s rights under this Repurchase Agreement, any other Facility
Document or any transaction contemplated hereby or thereby, including, without
limitation the reasonable fees and disbursements of its counsel.

 

11.2        Expenses. Each Seller agrees to pay as and when billed by the Buyer
(a) all reasonable and documented out-of-pocket expenses of the Buyer associated
with the Facility (including but not limited to a collateral audit and
originator/servicing review to be performed by a third party auditor/appraiser
selected by Buyer) and the preparation, execution, delivery and administration
of this Repurchase Agreement and the Facility Documents and any amendment or
waiver with respect thereto (including the reasonable fees, disbursements and
other charges of counsel, (b) all reasonable and documented out-of-pocket
expenses of the Buyer and the Buyer’s counsel (including the fees, disbursements
and other charges of counsel) in connection with the enforcement of the Facility
Documents, (c) reasonable and documented on-going audit and due diligence
expenses (including small business loan file and appraisal or other valuation
reviews and inspections) including, but not limited to, those costs and expenses
incurred by the Buyer pursuant to Section 14 hereof, (d) all documented fees and
expenses of the Custodian and (e) all the Costs pursuant to Section 11.01.

 

11.3        Full Recourse. The obligations of each Seller from time to time to
pay the Aggregate Repurchase Price and all other amounts due under this
Repurchase Agreement shall be full recourse obligations of the Sellers.

 

Section 12.        Servicing.

 

12.1        Servicing of SBC Loans. Sellers covenant to cause each Servicer of
the SBC Loans to service, the SBC Loans in conformity with accepted and prudent
servicing practices in the industry for the same type of SBC Loans as the
Purchased Assets and in a manner at least equal in quality to the servicing the
Sellers provide for SBC Loans which they own, including without limitation,
those requirements set forth in the applicable Servicing Agreements.

 

12.2        Assignee. Each Seller agrees that the Buyer is the assignee of all
servicing records with respect to the SBC Loans, including, but not limited to,
any and all servicing agreements, files, documents, records, data bases,
computer tapes, copies of computer tapes, proof of insurance coverage, insurance
policies, appraisals, other closing documentation, payment history records, and
any other records relating to or evidencing the servicing of SBC Loans (the
“Servicing Records”), and (ii) each Seller grants the Buyer a security interest
in all of such Seller’s rights relating to the SBC Loans and all related
Servicing Records to secure the Obligations of such Seller or its designee to
service in conformity with this Section and any other obligation of
such Seller to the Buyer. Each Seller covenants to safeguard such Servicing

 





50

--------------------------------------------------------------------------------

 

 

Records and to deliver them promptly to the Buyer or its designee at the Buyer’s
request following the occurrence of an Event of Default.

 

12.3        Servicing Agreement. In the event a Seller enters into any servicing
agreement to service any or all of the SBC Loans (each, a “Servicing
Agreement”), such Seller (i) shall provide a copy of any Servicing Agreement to
the Buyer, which shall be subject to the review and approval of the Buyer in its
sole discretion, and (ii) hereby irrevocably assigns to the Buyer and the
Buyer’s successors and assigns all right, title and interest of such Seller in,
to and under, and the benefits of, any Servicing Agreement, any Servicer Account
and any Servicer Account Control Agreement with respect to the Purchased Assets.

 

12.4        Event of Default. Upon the occurrence and during the continuance of
an Event of Default hereunder and in all events, the Buyer shall have the right
to immediately terminate and transfer the servicing in accordance with the terms
of the related Servicing Agreement, to the extent permitted thereunder.
Regardless of whether the Buyer exercises such termination right, the Buyer will
be named as an intended third-party beneficiary under such servicing, sub-
servicing or master servicing agreement (or pursuant to a servicer direction
letter with respect to such agreement in the form of Exhibit F) with, upon an
Event of Default or a Seller’s failure to enforce the related servicing
agreement within three (3) Business Days following a breach, full enforcement
rights as if a party thereto with respect to the SBC Loans. Each Servicer
will execute an acknowledgment of the Buyer’s rights with respect to the SBC
Loans. Each Seller shall cooperate in transferring the servicing or managing, as
applicable, of the SBC Loans to a successor servicer or manager, as applicable,
appointed by the Buyer in its sole discretion.

 

Section 13.        Recording Of Communications. The Buyer and each Seller shall
have the right (but not the obligation) from time to time to make or cause to be
made tape recordings of communications between its employees and those of the
other party with respect to Transactions upon notice to the other party of such
recording. The Buyer and each Seller consent to the admissibility of such tape
recordings in any court, arbitration, or other proceedings. The parties agree
that a duly authenticated transcript of such a tape recording shall be deemed to
be a writing conclusively evidencing the parties’ agreement.

 

Section 14.        Due Diligence. Each Seller acknowledges that the Buyer has
the right to perform continuing due diligence reviews with respect to the SBC
Loans (which may include obtaining appraisals and performing compliance, legal,
credit and servicing file reviews) for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
such Seller agrees that upon reasonable (but no less than five (5) Business
Day’s) prior notice to such Seller (unless a Default shall have occurred, in
which case no prior notice shall be required), the Buyer or its authorized
representatives will be permitted during normal business hours to examine,
inspect, and make copies and extracts of, the Asset Files and any and all
documents, records, agreements, instruments or information relating to such SBC
Loans in the possession or under the control of such Seller. Each Seller also
shall make available to the Buyer a knowledgeable financial or accounting
officer for the purpose of answering questions respecting the Asset Files and
the SBC Loans. Without limiting the generality of the foregoing, each Seller
acknowledges that the Buyer may enter into Transactions with Sellers based
solely upon the information provided by such Seller to the Buyer in the Asset
Tape and the representations, warranties and covenants contained herein, and
that the Buyer, at

 





51

--------------------------------------------------------------------------------

 

 

its option, has the right at any time to conduct a partial or complete due
diligence review on some or all of the SBC Loans subject to such Transaction,
including, without limitation, ordering new credit reports and new appraisals on
the related Pledged Properties and otherwise re- generating the information used
to originate such SBC Loan. The Buyer may underwrite such SBC Loans itself or
engage a mutually agreed upon third party underwriter to perform such
underwriting. Each Seller agrees to cooperate with the Buyer and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing the Buyer and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such SBC
Loans in the possession, or under the control, of such Seller. Each Seller
further agrees that such Seller shall reimburse the Buyer for any and all
reasonable and documented out-of-pocket costs and expenses incurred by the Buyer
in connection with the Buyer’s activities pursuant to this Section 14;  provided
that prior to the occurrence of an Event of Default, such reimbursement shall
not exceed $25,000 for any one (1) year period (excluding any reimbursement for
due diligence conducted prior to the Effective Date or otherwise associated with
the initial closing and funding of this Repurchase Agreement).

 

Section 15.        Assignability; Amendment.

 

15.1        Assignment and Acceptance. The rights and obligations of the parties
under this Repurchase Agreement shall not be assigned by any Seller without the
prior written consent of the Buyer. Subject to the foregoing, this Repurchase
Agreement shall be binding upon and shall inure to the benefit of the parties
and their respective successors and assigns. Nothing in this Repurchase
Agreement express or implied, shall give to any Person, other than the parties
to this Repurchase Agreement and their successors hereunder, any benefit of any
legal or equitable right, power, remedy or claim under this Repurchase
Agreement. The Buyer may from time to time assign, subject to the following
restrictions, all or a portion of its rights and obligations under this
Repurchase Agreement and the Facility Documents, pursuant to an executed
assignment and acceptance by the Buyer and assignee (“Assignment and
Acceptance”), specifying the percentage or portion of such rights and
obligations assigned; provided that to the extent no Event of Default shall have
occurred and be continuing, the Buyer shall not make an assignment to a
Competitor. Upon such assignment, (a) such assignee shall be a party hereto and
to each Facility Document to the extent of the percentage or portion set forth
in the Assignment and Acceptance, and shall succeed to the applicable rights and
obligations of the Buyer hereunder, and (b) the Buyer shall, to the extent that
such rights and obligations have been so assigned by it be released from its
obligations hereunder and under the Facility Documents. Unless otherwise stated
in the Assignment and Acceptance, each Seller shall continue to take directions
solely from the Buyer unless otherwise notified by the Buyer in writing. The
Buyer may distribute to any prospective assignee any document or other
information delivered to the Buyer by a Seller.

 

15.2        Participations. The Buyer may sell participations to one or more
Persons in or to all or a portion of its rights and obligations under this
Repurchase Agreement provided that (i) the Buyer’s obligations under this
Repurchase Agreement shall remain unchanged, (ii) the Buyer shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) each Seller shall continue to deal solely and directly with the Buyer
in connection with the Buyer’s rights and obligations under this Repurchase
Agreement and the other Facility Documents except as provided in Section 2.10.

 





52

--------------------------------------------------------------------------------

 

 

15.3        Disclosures. The Buyer may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 15, disclose to the assignee or participant or proposed assignee or
participant, as the case may be, any information relating to a Seller or any of
its Subsidiaries that has been furnished to the Buyer by or on behalf of a
Seller or any of its Subsidiaries; provided that such assignee or participant
agrees to hold such information subject to the confidentiality provisions of
this Repurchase Agreement.

 

15.4        Amendment to Repurchase Agreement. In the event the Buyer assigns
all or a portion of its rights and obligations under this Repurchase Agreement,
the parties hereto agree to negotiate in good faith an amendment to this
Repurchase Agreement to add agency provisions similar to those included in
repurchase agreements for similar syndicated repurchase facilities. This
Repurchase Agreement may be amended by written agreement by the parties hereto.

 

15.5        Hypothecation or Pledge of Purchased Assets. Nothing in this
Repurchase Agreement shall preclude the Buyer from repledging the Purchased
Assets in accordance with applicable law; provided, that no such transaction
shall affect the obligations of Buyer to transfer the Purchased Assets to the
applicable Seller on the applicable Repurchase Dates free and clear of any
pledge, Lien, security interest, encumbrance, charge or other adverse claim or
relieve Buyer of its obligations to credit or pay Income to, or apply Income to
the obligations of Sellers pursuant to Section 2.05 of this Agreement or
otherwise affect the rights, obligations and remedies of any party to this
Agreement. Nothing contained in this Repurchase Agreement shall obligate the
Buyer to segregate any Purchased Assets delivered to the Buyer by the Sellers.

 

Section 16.        Transfer and Maintenance of Register.

 

16.1        Rights and Obligations. Subject to acceptance and recording thereof
pursuant to Section 16.02, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of the Buyer under this Repurchase Agreement. Any
assignment or transfer by the Buyer of rights or obligations under this
Repurchase Agreement that does not comply with this Section 16 shall be treated
for purposes of this Repurchase Agreement as a sale by such the Buyer of a
participation in such rights and obligations in accordance with Section 15.02
hereof.

 

16.2        Register. Each Seller shall maintain a register (the “Register”) on
which it will record the Buyer’s rights hereunder, and each Assignment
and Acceptance and participation.  The Register shall include the names and
addresses of the Buyer (including all assignees, successors and participants)
and the percentage or portion of such rights and obligations assigned.  Failure
to make any such recordation, or any error in such recordation shall not
affect a Seller’s obligations in respect of such rights. If the Buyer sells a
participation in its rights hereunder, it shall provide the Sellers, or maintain
as agent of the Sellers, the information described in this Section and permit
the Sellers to review such information as reasonably needed for the Sellers to
comply with its obligations under this Repurchase Agreement or under any
applicable Requirement of Law.

 

Section 17.        Suspension of Payments.

 





53

--------------------------------------------------------------------------------

 

 

17.1        Set-Off Rights. After the occurrence of an Event of Default, in
addition to any rights and remedies of the Buyer hereunder and by law, the Buyer
shall have the right, without prior notice to Sellers or the Guarantor, any such
notice being expressly waived by Sellers or the Guarantor to the extent
permitted by applicable law to set-off and appropriate and apply against any
obligation from Sellers or the Guarantor thereof to the Buyer or any of its
Affiliates any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other obligation (including to return excess
margin), credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by or due from the Buyer or any Affiliate thereof to or for the
credit or the account of Sellers or the Guarantor. The Buyer agrees promptly to
notify Sellers and the Guarantor, as applicable, after any such set off and
application made by the Buyer; provided that the failure to give such notice
shall not affect the validity of such set off and application.

 

17.2        Suspension of Payments. The Buyer shall at any time have the right,
in each case until such time as the Buyer determines otherwise, to retain, to
suspend payment or performance of, or to decline to remit, any amount or
property that the Buyer would otherwise be obligated to pay, remit or deliver to
the Sellers hereunder if an Event of Default or Default shall have occurred.

 

Section 18.        Terminability. Each representation and warranty made or
deemed to be made in connection with a Transaction, herein or pursuant hereto
shall survive the making of such representation and warranty, and the Buyer
shall not be deemed to have waived any Default that may arise because any such
representation or warranty shall have proved to be false or misleading,
notwithstanding that the Buyer may have had notice or knowledge or reason to
believe that such representation or warranty was false or misleading at the time
a Transaction was entered into by and between Buyer and Sellers. The obligations
of the Sellers under Section 11 hereof shall survive the termination of this
Repurchase Agreement.

 

Section 19.        Notices And Other Communications. Except as
otherwise expressly permitted by this Repurchase Agreement, all notices,
requests and other communications provided for herein (including without
limitation any modifications of, or waivers, requests or consents under, this
Repurchase Agreement) shall be given or made in writing (including without
limitation by electronic transmission) delivered to the intended recipient at
the “Address for Notices” specified below its name on the signature pages hereof
or thereof); or, as to any party, at such other address as shall be designated
by such party in a written notice to each other party. Except as otherwise
provided in this Repurchase Agreement and except for notices given under
Section 2  (which shall be effective only on receipt), all such communications
shall be deemed to have been duly given when transmitted electronically or
personally delivered or, in the case of a mailed notice, upon receipt, in each
case given or addressed as aforesaid. In all cases, to the extent that the
related individual set forth in the respective “Attention” line is no
longer employed by the respective Person, such notice may be given to the
attention of a Responsible Officer of the respective Person or to the attention
of such individual or individuals as subsequently notified in writing by a
Responsible Officer of the respective Person.

 

Section 20.        Entire Agreement; Severability; Single Agreement.

 





54

--------------------------------------------------------------------------------

 

 

20.1        Entire Agreement. This Repurchase Agreement, together with the
Facility Documents, constitute the entire understanding between the Buyer and
the Sellers with respect to the subject matter they cover and shall supersede
any existing agreements between the parties containing general terms and
conditions for transactions involving Purchased Assets. By acceptance of this
Repurchase Agreement, the Buyer and the Sellers acknowledge that they have not
made, and are not relying upon, any statements, representations, promises or
undertakings not contained in this Repurchase Agreement. Each provision and
agreement herein shall be treated as separate and independent from any other
provision or agreement herein and shall be enforceable notwithstanding the
unenforceability of any such other provision or agreement.

 

20.2        Single Agreement. The Buyer and each Seller acknowledge that,
and have entered hereinto and will enter into Transactions hereunder in
consideration of and in reliance upon the fact that, all Transactions hereunder
constitute a single business and contractual relationship and that each has been
entered into in consideration of the other Transactions. Accordingly, each of
the Buyer and each Seller agree (i) to perform all of its obligations in respect
of each Transaction hereunder, and that a default in the performance of any such
obligations shall constitute a default by it in respect of all Transactions
hereunder, (ii) that each of them shall be entitled to set off claims and apply
property held by them in respect of any Transaction against obligations owing to
them in respect of any other Transaction hereunder; (iii) that payments,
deliveries, and other transfers made by either of them in respect of any
Transaction shall be deemed to have been made in consideration of payments,
deliveries, and other transfers in respect of any other Transactions hereunder,
and the obligations to make any such payments, deliveries, and other transfers
may be applied against each other and netted and (iv) to promptly provide notice
to the other after any such set off or application.

 

Section 21.        Governing Law; Submission to Jurisdictions; Waivers.

 

21.1        GOVERNING LAW. THIS REPURCHASE AGREEMENT SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAW PRINCIPLES THEREOF.

 

21.2        SUBMISSION TO JURISDICTION; WAIVERS. THE BUYER, EACH SELLER AND THE
GUARANTOR EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY:

 

(a)        SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS REPURCHASE AGREEMENT AND THE OTHER FACILITY DOCUMENTS, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE
GENERAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS
OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND
APPELLATE COURTS FROM ANY THEREOF;

 

(b)        CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH

 





55

--------------------------------------------------------------------------------

 

 

ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO
PLEAD OR CLAIM THE SAME;

 

(c)        AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER
SHALL HAVE BEEN NOTIFIED;

 

(d)        AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE
OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE
IN ANY OTHER JURISDICTION; AND

 

(e)        THE BUYER, EACH SELLER AND THE GUARANTOR HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS REPURCHASE
AGREEMENT, ANY OTHER FACILITY DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY.

 

Section 22.        No Waivers, etc.  No failure on the part of the Buyer to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under any Facility Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege under any Facility Document preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The remedies
provided herein are cumulative and not exclusive of any remedies provided by
law. An Event of Default shall be deemed to be continuing unless expressly
waived by the Buyer in writing.

 

Section 23.        Confidentiality.

 

23.1        Confidential Terms. The Buyer and each Seller hereby acknowledge and
agree that all written or computer-readable information provided by one party to
any other regarding the terms set forth in any of the Facility Documents (the
“Confidential Terms”) shall be kept confidential and shall not be divulged to
any party without the prior written consent of such other party except to the
extent that (i) it is necessary to do so in working with legal counsel,
auditors, taxing authorities or other governmental agencies or regulatory bodies
or in order to comply with any applicable federal or state laws, (ii) any of the
Confidential Terms are in the public domain other than due to a breach of this
covenant, (iii) in the Event of a Default the Buyer determines such information
to be necessary or desirable to disclose to enforce or exercise the Buyer’s
rights hereunder, (iv) to any rating agency, (v) to any Affiliate of the Buyer
and any of the Buyer’s accountants, legal counsel and other advisors, (vi) to
any assignee of or participant in, or any prospective assignee of or participant
in, any of its rights or obligations under this Repurchase Agreement or (vii) to
any actual or prospective party to any securitization or other transaction under
which payments are to be made by reference to the Sellers and its obligations,
this Repurchase Agreement or payments hereunder. Notwithstanding the foregoing
or anything to the contrary contained herein or in any other Facility Document,
the parties hereto may disclose

 





56

--------------------------------------------------------------------------------

 

 

to any and all Persons, without limitation of any kind, the federal, state and
local tax treatment of the Transactions, any fact relevant to understanding the
federal, state and local tax treatment of the Transactions, and all materials of
any kind (including opinions or other tax analyses) relating to such federal,
state and local tax treatment and that may be relevant to understanding such tax
treatment; provided that no Seller may disclose the name of or identifying
information with respect to the Buyer or any pricing terms (including, without
limitation, the Facility Fee) or other nonpublic business or financial
information (including any sublimits and financial covenants) that is unrelated
to the federal, state and local tax treatment of the Transactions and is
not relevant to understanding the federal, state and local tax treatment of the
Transactions, without the prior written consent of the Buyer. The provisions set
forth in this Section 23.01 shall survive the termination of this Repurchase
Agreement.

 

23.2        Confidential Information. Notwithstanding anything in this
Repurchase Agreement to the contrary, each Seller shall comply with all
applicable local, state and federal laws, including, without limitation, all
privacy and data protection law, rules and regulations that are applicable to
the Purchased Assets and/or any applicable terms of this Repurchase Agreement
(the “Confidential Information”). Each Seller understands that the Confidential
Information may contain “nonpublic personal information”, as that term is
defined in Section 509(4) of the Gramm-Leach-Bliley Act (the “GLB Act”), and
each Seller agrees to maintain such nonpublic personal information that it
receives hereunder in accordance with the GLB Act and other applicable federal
and state privacy laws. Each Seller shall implement such physical and other
security measures as shall be necessary to (a) ensure the security and
confidentiality of the “nonpublic personal information” of the “customers” and
“consumers” (as those terms are defined in the GLB Act) of the Buyer or any
Affiliate of the Buyer which the Buyer holds (b) protect against any threats or
hazards to the security and integrity of such nonpublic personal information,
and (c) protect against any unauthorized access to or use of such nonpublic
personal information. Each Seller shall, at a minimum establish and maintain
such data security program as is necessary to meet the objectives of the
Interagency Guidelines Establishing Standards for Safeguarding Customer
Information as set forth in the Code of Federal Regulations at 12 C.F.R. Parts
30, 208, 211, 225, 263, 308, 364, 568 and 570. Upon request, each Seller will
provide evidence reasonably satisfactory to allow the Buyer to confirm that each
Seller has satisfied its obligations as required under this Section. Without
limitation, this may include the Buyer’s review of audits, summaries of test
results, and other equivalent evaluations of each Seller. Each Seller shall
notify the Buyer immediately following discovery of any breach or compromise of
the security, confidentiality, or integrity of nonpublic personal information of
the customers and consumers of the Buyer or any Affiliate of the Buyer provided
directly to the Sellers by the Buyer or such Affiliate. Each Seller shall
provide such notice to the Buyer by personal delivery, by facsimile with
confirmation of receipt, or by overnight courier with confirmation of receipt to
the applicable requesting individual.

 

Section 24.        Conflicts. In the event of any conflict
between the terms of this Repurchase Agreement and any other Facility Document,
then the terms of this Repurchase Agreement shall prevail.

 

Section 25.        Intent.

 





57

--------------------------------------------------------------------------------

 

 

(a)        The parties intend and agree that each Transaction is a “repurchase
agreement” as that term is defined in Section 101 of Title 11 of the United
States Code, a “securities contract” as that term is defined in Section 741 of
Title 11 of the United States Code, as amended and a “master netting agreement”
as that term is defined in Section 101(38A)(A) of the Bankruptcy Code, that all
payments hereunder are deemed “margin payments” or “settlement payments” as
defined in Title 11 of the United States Code, and that the pledge of the
Repurchase Assets constitutes “a security agreement or other arrangement or
other credit enhancement” that is “related to” the Agreement and Transactions
hereunder within the meaning of Sections 101(38A)(A), 101(47)(A)(v) and
741(7)(A)(xi) of the Bankruptcy Code. Sellers and Buyer further recognize and
intend that this Repurchase Agreement is an agreement to provide financial
accommodations and is not subject to assumption pursuant to Bankruptcy Code
Section 365(a).

 

(b)        Buyer’s right to liquidate the Purchased Assets delivered to it in
connection with the Transactions hereunder or to accelerate or terminate this
Repurchase Agreement or otherwise exercise any other remedies pursuant to
Section 16 hereof is a contractual right to liquidate, accelerate or terminate
such Transaction as described in Sections 555, 559 and 561 of the Bankruptcy
Code; any payments or transfers of property made with respect to this Repurchase
Agreement or any Transaction to satisfy a Margin Deficit shall be considered a
“margin payment” as such term is defined in Bankruptcy Code Section 741(5).

 

(c)        The parties agree and acknowledge that if a party hereto is an
“insured depository institution,” as such term is defined in the Federal Deposit
Insurance Act, as amended (“FDIA”), then each Transaction hereunder is a
“qualified financial contract,” as that term is defined in FDIA and any rules,
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

 

(d)        It is understood that this Repurchase Agreement constitutes a
“netting contract” as defined in and subject to Title IV of the Federal Deposit
Insurance Corporation Improvement Act of 1991 (“FDICIA”) and each payment
entitlement and payment obligation under any Transaction hereunder shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation”, respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA).

 

(e)        This Repurchase Agreement is intended to be a “repurchase agreement”
and a “securities contract,” within the meaning of Section 101(47), Section 555,
Section 559 and Section 741 under the Bankruptcy Code.

 

(f)        Each party agrees that this Repurchase Agreement is intended to
create mutuality of obligations among the parties, and as such, the Repurchase
Agreement constitutes a contract which (i) is between all of the parties and
(ii) places each party in the same right and capacity.

 

Section 26.        Miscellaneous.

 





58

--------------------------------------------------------------------------------

 

 

26.1        Counterparts. This Repurchase Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any of the parties hereto may execute this Repurchase
Agreement by signing any such counterpart. Delivery of an executed counterpart
of a signature page of this Loan Agreement in Portable Document Format (PDF) or
by facsimile shall be effective as delivery of a manually executed original
counterpart of this Loan Agreement.

 

26.2        Captions. The captions and headings appearing herein are for
included solely for convenience of reference and are not intended to affect the
interpretation of any provision of this Repurchase Agreement.

 

26.3        Acknowledgment.  Each Seller hereby acknowledges that:

 

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Repurchase Agreement and the other Facility Documents;

 

(b)        the Buyer has no fiduciary relationship to the Sellers; and

 

(c)        no joint venture exists between the Buyer and the Sellers.

 

26.4        Documents Mutually Drafted. Each Seller and the Buyer agree that
this Repurchase Agreement and each other Facility Document have been mutually
drafted and negotiated by each party, and consequently such documents shall not
be construed against either party as the drafter thereof.

 

Section 27.        Joint and Several.  Each Seller shall be jointly and
severally liable for the full, complete and punctual performance and
satisfaction of all obligations of either Seller under this Repurchase
Agreement. Accordingly, each Seller waives any and all notice of creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by Buyer upon such Seller’s joint and several liability. Each Seller
waives diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon such Seller with respect to the Obligations. When
pursuing its rights and remedies hereunder against either Seller, Buyer may, but
shall be under no obligation to, pursue such rights and remedies hereunder
against either Seller or any other Person or against any collateral security for
the Obligations or any right of offset with respect thereto, and any failure by
Buyer to pursue such other rights or remedies or to collect any payments from
such Seller or any such other Person to realize upon any such collateral
security or to exercise any such right of offset, or any release of such Seller
or any such other Person or any such collateral security, or right of offset,
shall not relieve such Seller of any liability hereunder, and shall not impair
or affect the rights and remedies, whether express, implied or available as a
matter of law, of Buyer against such Seller.

 

[SIGNATURE PAGE FOLLOWS]

 

 



59

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Repurchase Agreement to
be duly executed and delivered as of the day and year first above written.

 

 

 

 

 

SELLERS:

 

 

 

 

 

SUTHERLAND ASSET I, LLC

 

 

 

 

 

 

 

By:

/s/ Thomas Buttacavoli

 

 

Name: Thomas Buttacavoli

 

 

Title: Authorized Signature

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

1140 Avenue of the Americas, 7th Floor

 

New York, NY 10036

 

Attention: Thomas Buttacavoli

 

Facsimile: (212) 257‑4699

 

E-mail: tbutta@waterfallam.com

 

 

 

 

 

SUTHERLAND 2016‑1 JPM GRANTOR TRUST

 

 

 

 

 

 

 

By:

Waterfall Asset Management, LLC, as Trust’s Agent

 

 

 

 

 

 

 

By:

/s/ Thomas Capasse

 

 

Name: Thomas Capasse

 

 

Title: Authorized Person

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

1140 Avenue of the Americas, 7th Floor

 

New York, NY 10036

 

Attention: Thomas Buttacavoli

 

Facsimile: (212) 257‑4699

 

E-mail: tbutta@waterfallam.com

 

 

 

 

 





Master Repurchase Agreement – Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

GUARANTOR:

 

 

 

 

 

SUTHERLAND ASSET MANAGEMENT
CORPORATION

 

 

 

 

 

 

 

By:

/s/ Thomas Buttacavoli

 

 

Name: Thomas Buttacavoli

 

 

Title: Authorized Signature

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

1140 Avenue of the Americas, 7th Floor

 

New York, NY 10036

 

Attention: Thomas Buttacavoli

 

Facsimile: (212) 257‑4699

 

E-mail: tbutta@waterfallam.com

 





Master Repurchase Agreement – Signature Page

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ John Winchester

 

 

Name: John Winchester

 

 

Title: Executive Director

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

383 Madison Avenue

 

New York, New York 10179

 

Attention: John G. Winchester

 

Telephone: (212) 834‑4998

 

E-mail: john.g.winchester@jpmorgan.com

 

Master Repurchase Agreement – Signature Page

--------------------------------------------------------------------------------